Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into this 22nd
day of July, 2004 by and between G. Leblanc Corporation, a Wisconsin corporation
(the “Company”), and Steinway Musical Instruments, Inc., a Delaware corporation
(the “Purchaser”; the Purchaser and the Company are each a “Party” and are
collectively the “Parties”).

 

RECITALS:

 

WHEREAS, the Company is in the business of manufacturing and distributing
musical instruments (the “Business”); and

 

WHEREAS, the Company desires to sell, transfer and assign to the Purchaser and
the Purchaser desires to purchase from the Company substantially all of the
assets, properties and Business of the Company, other than Excluded Assets (as
defined in Section 1.2) for an amount in cash, all as herein provided and on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto,
intending to be legally bound hereby, agree as follows:

 

ARTICLE I

Purchase and Sale of the Assets

 

1.1          Purchased Assets.  At the Closing (as defined in Section 3.2), the
Company shall sell, convey, transfer, assign and deliver to the Purchaser and
the Purchaser shall purchase from the Company, free and clear of all liens,
mortgages, pledges, security interests, claims, assessments, restrictions,
encumbrances and charges of every kind (collectively, “Liens”), on the terms and
subject to the conditions set forth in this Agreement, all of the properties,
business, rights and assets which are owned by the Company and used in the
Business of every kind and description, whether personal or mixed, tangible or
intangible, wherever located, as shall exist on the Closing Date (as defined in
Section 3.2), except for the Excluded Assets (as defined in Section 1.2),
whether or not appearing on the Last Balance Sheet (as defined in Section 4.4)
(collectively, the “Purchased Assets”). Without limiting the generality of the
foregoing, the Purchased Assets shall include the following:

 

1.1.1       all inventories of instruments, raw materials, work-in-process,
finished goods, products under research and development, demonstration
equipment, office and other supplies, parts, packaging materials and other
accessories related thereto (including but not limited to all such items which
are listed on an inventory schedule dated as of a date not later than five
business days prior to the Closing Date (the “Inventory Schedule”), provided by
the Company to the Purchaser) which are held at, or are in transit from or to,
the locations at which the Business is conducted, or located at customers’
premises on consignment, in each case, which are used or held for use by the
Company in the conduct of the Business, together with all rights of the Company
against suppliers of such inventories (the “Inventory”);

 

--------------------------------------------------------------------------------


 

1.1.2       all motor vehicles owned or leased by the Company and used or held
for use in the conduct of the Business, including but not limited to the
vehicles listed in Schedule 4.27 (the “Vehicles”);

 

1.1.3       all furniture, fixtures, computers, equipment, machinery and other
tangible personal property (other than Inventory and Vehicles) used or held for
use in the conduct of the Business at the locations at which the Business is
conducted or at customers’ premises on consignment, or otherwise used or held
for use by the Company in the conduct of the Business, including any of the
foregoing purchased subject to any conditional sales or title retention
agreement in favor of any other Person (the “Tangible Personal Property”);

 

1.1.4       all trade accounts receivable and all notes, bonds and other
evidences of indebtedness of and rights to receive payments arising out of sales
occurring in the conduct of the Business, including any rights of the Company
with respect to any third party collection procedures or any other actions or
proceedings which have been commenced in connection therewith (the “Accounts
Receivable”);

 

1.1.5       all fee, leasehold and other interests of the Company in real
property described in Schedule 4.7, and all of the rights arising out of the
ownership thereof or appurtenant thereto, together with all buildings,
structures, facilities, fixtures and other improvements thereto (collectively,
the “Real Property”);

 

1.1.6       all of the interest of and the rights and benefits accruing to the
Company as lessee or licensee under all leases or rental agreements covering
machinery, equipment, supplies, furniture and fixtures and other fixed assets
related to the Business;

 

1.1.7       all of the rights and benefits accruing to the Company under (a) all
purchase orders and purchase commitments made by the Company in the ordinary
course of business, (b) all agreements to which the Company is party or by which
it is bound that are related to the Business, including those set forth on
Schedule 4.13 (the “Contracts”), (c) all employment agreements and all other
agreements with employees of the Company with respect to non-disclosure,
non-solicitation, non-competition and inventions assignment (other than (i) the
deferred compensation agreements between the Company and each of Mr. Vito
Pascucci and Mr. Leon Pascucci, and (ii) the Release and Consulting Contract and
Covenant Not to Compete between the Company and each of Ms. Mari Bilotti and Ms.
Virjean Fitchett) and (d) all other choses in action, causes of action and other
rights of every kind of the Company;

 

1.1.8       all operating data and records of the Company, including customer
lists and records, financial, accounting and credit records, correspondence,
budgets and other similar documents and records;

 

1.1.9       all of the proprietary rights of the Company, including all
trademarks, service marks, trade names, patents, patent applications, licenses
thereof, trade secrets, technology, know-how, formulae, computer software, trade
dress, copyrights, other licenses and permits, the corporate name(s) and all of
the other intangible assets or rights of the Company relating to the Business;

 

1.1.10     all prepaid and deferred items of the Company, including but not
limited to prepaid rent, compensation, utilities, common area maintenance
charges, insurance, taxes and unbilled charges and deposits relating to the
operations of the Company;

 

--------------------------------------------------------------------------------


 

1.1.11     all of the equity interests owned by the Company in its Subsidiaries
(as defined in Section 4.1.2);

 

1.1.12     all of the sponsorship rights, other rights, and benefits accruing to
the Company under all the Plans listed on Schedule 1.1.12 hereto;

 

1.1.13     all receivables, rights and benefits of the Company with respect to
any liability or obligation of any Subsidiary; and

 

1.1.14     all of the lock box accounts of the Company.

 

1.2          Excluded Assets.  Anything to the contrary in Section 1.1
notwithstanding, the Purchased Assets shall exclude the following assets of the
Company (the “Excluded Assets”):

 

1.2.1       the Company’s rights under this Agreement and all documents and
instruments executed in connection with this Agreement;

 

1.2.2       any life insurance policies, and the cash value thereof, associated
with deferred compensation obligations of the Company;

 

1.2.3       the corporate charter, qualifications to conduct business as a
foreign corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates and other documents relating to
the organization, maintenance and existence as a corporation of the Company;

 

1.2.4       the Company’s Tax Returns (as defined in Section 4.6.2);

 

1.2.5       all cash and all deposits in all of the Company’s bank accounts; and

 

1.2.6       the shareholder receivables listed on Schedule 4.13 under the
heading “4.13(d)” and the loan to a District Manager of the Company listed on
Schedule 4.21;

 

1.2.7       any other asset specifically identified in Schedule 1.2.

 

1.3          Assignment of Contracts.  The Purchaser shall cooperate with the
Company in obtaining any third party consents that may be required to transfer
the Purchased Assets to the Purchaser, including the provision of such
information of the Purchaser as may be reasonably requested by such third
parties in the context of their review of requests for consent; provided that
the Purchaser shall not be obligated to expend any sum or advance any costs, or
commence any litigation or other legal proceedings, in connection with such
cooperation.  Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an assignment of any Contract, if an attempted
assignment thereof, without the consent of a third party thereto, would
constitute a breach thereof or in any way adversely affect the rights of the
Purchaser thereunder.  If such consent is not obtained, or if an attempted
assignment thereof would be ineffective or would affect the rights of the
Company thereunder so that the Purchaser would not in fact receive all such
rights, the Company and its shareholders (the “Shareholders”) will cooperate
with the Purchaser in any reasonable arrangement designed to provide for the
Purchaser the benefits under such claims, contracts, licenses, franchises,
leases, commitments, sales orders, sales contracts, supply contracts, service
agreements, purchase orders, purchase commitments or receivables, including
enforcement for the benefit of the Purchaser of any and all rights of the
Company against a third party thereto arising out of the breach or cancellation
by such third party or otherwise. If and to the extent that such arrangement
cannot be made, Purchaser shall have no obligation pursuant to Section 1.4 or

 

--------------------------------------------------------------------------------


 

otherwise with respect to any such real property lease, personal property lease,
Contract or License.  The provisions of this Section 1.3 shall not affect the
right of Purchaser not to consummate the transactions contemplated by this
Agreement if the condition to its obligations hereunder contained in
Section 3.6(b) has not been fulfilled.

 

1.4          Assumed Liabilities.  The Purchaser will assume only the following
specified liabilities of the Company relating to the Business (collectively, the
“Assumed Liabilities”):

 

(a)           all current liabilities (except to the extent that such
liabilities are Excluded Liabilities) of the Company that are set forth on the
Last Balance Sheet, in each case only as reflected in Net Book Value;

 

(b)           those certain liabilities (except to the extent that such
liabilities are Excluded Liabilities) that are of the type set forth on the Last
Balance Sheet and incurred by the Company in the ordinary course of business
after the date of the Last Balance Sheet and through the Closing, in each case
only as reflected in Net Book Value; and

 

(c)           those certain liabilities and obligations of the Company pursuant
to executory contracts, orders and commitments concerning the purchase of
inventory and/or supplies or the sale of merchandise or services, made in the
ordinary course of business under (i) the contracts identified as “Assumed
Liabilities” on Schedule 4.13 and (ii) contracts included in Purchased Assets
which are not identified on Schedule 4.13 solely because they are not material
enough to be required, in accordance with Section 4.13, to be so identified;

 

(d)           liability for the investigation and remediation obligations
arising from the remediation program relating to the presence of Hazardous
Material in the soil, groundwater or surface water at, on, in, under or in the
vicinity of the Leblanc Real Property and the Holton Real Property, to the
extent set forth in the Remediation Plan (as defined in Section 2.2) (the
“Assumed Remediation Obligations”);

 

(e)           the liabilities and obligations under the Plans listed on Schedule
1.1.12 hereto; and

 

(f)            any and all liabilities and obligations owed by the Company to
any Subsidiary.

 

1.5          Excluded Liabilities.  Except for the Assumed Liabilities, the
Purchaser shall not assume by virtue of this Agreement or the transactions
contemplated hereby, and shall have no liability for, any Liabilities of the
Company (including, without limitation, those related to the Business) of any
kind, character or description whatsoever, including but not limited to the
following liabilities (the “Excluded Liabilities”):

 

1.5.1       any liability or obligation that arises out of the transactions
contemplated by this Agreement or results from any breach or default by the
Company under this Agreement or any agreement, certificate or other document or
instrument that may be executed or delivered in connection with this Agreement
or the transactions contemplated hereby, or any liability or obligation where
the existence, imposition, nature or extent of such liability or obligation
gives rise to or constitutes a breach or default by the Company under this
Agreement or any other agreement, certificate or other document or instrument
that may be executed or delivered in connection with this Agreement or the
transactions contemplated hereby;

 

1.5.2       any liability, accruals for, or obligation relating to income taxes,
franchise, sales,

 

--------------------------------------------------------------------------------


 

use, payroll, unemployment and withholding taxes, including deferred income
taxes reflected on the Last Balance Sheet (as defined in Section 4.4), including
any interest or penalties related thereto, incurred by the Company on or prior
to the Closing Date;

 

1.5.3       any liability or obligation relating to indebtedness for borrowed
money of the Company and all interest thereon and all fees, charges, penalties
and other amounts incurred in connection therewith, which amounts shall be
repaid at the closing;

 

1.5.4       any liability or obligation relating to any violation of any law,
statute,  rule or regulation by the Company or any employee or agent of the
Company that arises out of or results from the Closing or any act, omission,
occurrence or state of facts prior to the Closing;

 

1.5.5       the deferred compensation obligations of the Company to each of Mr.
Vito Pascucci and Mr. Leon Pascucci and the obligations of the Company under the
Release and Consulting Contract and Covenant Not to Compete between the Company
and each of Ms. Mari Bilotti and Ms. Virjean Fitchett;

 

1.5.6       any liability or obligation of the Company to the Shareholders or
their Affiliates;

 

1.5.7       any liability or obligation of the Company under any Plan, other
than those Plans identified on Schedule 1.1.12;

 

1.5.8       any liability or obligation relating to those items identified on
Schedule 4.14.

 

1.6          No Expansion of Third Party Rights.  The (a) assumption by the
Purchaser of the Assumed Liabilities, (b) transfer thereof by the Company and
(c) limitations in the description of Excluded Liabilities in Section 1.5 shall
in no way expand the rights or remedies of any third party against the
Purchaser, the Company or the Shareholders as compared to the rights and
remedies such third party would have had against the Company or the Shareholders
had the Purchaser not assumed such liabilities. Without limiting the generality
of the preceding sentence, the assumption by the Purchaser of the Assumed
Liabilities shall not create any third party beneficiary rights.

 

1.7          Allocation of the Purchase Price among the Purchased Assets.  The
Purchaser and the Company agree that $250,000 of the consideration paid by
Purchaser for the Purchased Assets shall be allocated to the covenant of the
Company contained in Section 6.6, and the remainder of which is allocable to,
and deemed to be in consideration of, the Purchased Assets.  Prior to the
Closing, the Purchaser and the Company shall negotiate in good faith the
allocation of the consideration paid by Purchaser for the Purchased Assets.  The
parties shall jointly agree upon, and the Purchaser will prepare (in a manner
consistent with such agreement) Form 8594 and any other notice or filing
required pursuant to Section 1060 of the Internal Revenue Code of 1986, as
amended.  The parties hereto agree to execute and file the Form 8954 prepared by
the Purchaser in accordance with this Section 1.7 and such other forms, notices
and filings as required by applicable laws.  If no such agreement can be reached
after good faith negotiation, either the Purchaser, or a Shareholder or the
Company, may by written notice to the other, demand arbitration of the matter in
accordance with Section 9.17.  The decision of the arbitrators as to the proper
allocation of the Purchase Price shall be binding and conclusive upon the
Parties.

 

1.8          Insurance Proceeds.  If any of the Purchased Assets are destroyed
or damaged or taken in condemnation on or prior to the Closing Date, the
insurance proceeds or condemnation award with respect thereto shall be a
Purchased Asset.  At the Closing, the Company shall pay or credit to Purchaser
any such insurance proceeds or condemnation awards received by it on or prior to
the Closing and shall assign to or assert for the benefit of Purchaser all of
its rights against any insurance companies,

 

--------------------------------------------------------------------------------


 

governmental or regulatory authorities and others with respect to such damage,
destruction or condemnation.  As and to the extent that there is available
insurance under policies maintained by the Company and its Affiliates,
predecessors and successors in respect of any Assumed Liability, except for any
such insurance proceeds with respect to which the insured is directly or
indirectly self-insured or has agreed to indemnify the insurer, the Company
shall cause such insurance to be applied toward the payment of such Assumed
Liability.  The provisions of this Section 1.8 shall not affect the right of
Purchaser not to consummate the transactions contemplated by this Agreement if
the condition to its obligations hereunder contained in Section 3.6(b) has not
been fulfilled.

 

ARTICLE II

 

Purchase Price

 

2.1          Purchase Price.  In consideration for the Purchased Assets, the
Purchaser shall pay to the Company an aggregate amount equal to the one hundred
ten percent (110%) of the Actual Net Book Value (as defined in Section 2.3) of
the Company (the “Purchase Price”).  In addition, at the Closing the Purchaser
shall assume the Assumed Liabilities.

 

2.2          Payment of Purchase Price.  Not more than ten (10) days and at
least two (2) business days prior to the Closing Date, the Company and the
Purchaser shall jointly prepare a statement setting forth their good faith
estimate of the Net Book Value of the Company as of the end of the last full
calendar month prior to the Closing (the “Estimate Date”) for which monthly
financial statements of the Company have been prepared (the “Estimated Net Book
Value”) and which statement shall provide reasonable detail with respect to the
various components thereof.  In calculating Estimated Net Book Value, the
Company and the Purchaser shall use their reasonable efforts exercised in good
faith to agree on an appropriate remediation plan (the “Remediation Plan”) for,
and an accrual for all costs and expenses associated with, the Assumed
Remediation Obligations (the “Assumed Remediation Obligation Reserve”), which
accrual amount shall be included in the calculation of Estimated Net Book Value
and, provided that (i) the known, disclosed and/or discovered environmental
conditions at the Leblanc Real Property and the Holton Real Property that form
the basis for the Assumed Remediation Obligations have not changed and (ii) no
governmental authority has imposed any material changes to the Remediation Plan,
in the calculation of the Lowest Estimated Value, the Greatest Estimated Value
and the Actual Net Book Value. The Parties agree that the Remediation Plan
agreed to by the Parties shall be deemed to be an integral part of this
Agreement to the same extent as if the same had been set forth in a schedule
hereto and that, subject to the provisions of clauses (i) and (ii) of the
immediately preceding sentence, the Assumed Remediation Obligation Reserve
agreed upon by the Parties shall be deemed to have been determined in accordance
with generally accepted accounting principles.

 

2.2.1       At the Closing, the Purchaser shall pay to the Company an amount
(the “Closing Payment”) equal to (i) ninety-five percent (95%) of one-hundred
ten percent (110%) of the Estimated Net Book Value (such 110% being the
“Estimated Purchase Price”) minus (ii) the amount of the Escrow Amount (as
defined in Section 2.2.2 below) and minus (iii) the amount of the payment
pursuant to Section 2.2.4.

 

2.2.2       The Purchaser shall deposit into escrow for eighteen (18) months
after the Closing with a financial institution (the “Escrow Agent”) that is
mutually acceptable to the Purchaser and the Company an amount equal to
$4,500,000 (the “Escrow Amount”) to offset, in whole or in part, amounts, if
any, owed by the Company pursuant to any section of this Agreement.

 

--------------------------------------------------------------------------------


 

2.2.3       The Purchaser shall holdback an amount equal to five percent (5%) of
the Estimated Purchase Price (the “Holdback Amount”) to offset, in whole or in
part, amounts, if any, owed by the Company pursuant to Section 2.3.

 

2.2.4       At the Closing, the Purchaser shall pay to Leon Pascucci $250,000 in
consideration of the covenants made by him pursuant to the Non-competition
Agreement in the form of Exhibit C hereto.

 

2.2.5       Based upon the instructions, and at the direction, of the Company,
at the Closing the Purchaser shall pay a specified portion of the Closing
Payment directly to Bank One NA and to US Bank National Association.

 

2.2.6       The Parties shall make, or cause to be made, additional payments
with respect to the Purchase Price in accordance with Section 2.3.2.  Sample
calculations of Estimated Net Book Value and the Estimated Purchase Price,
determined using the Company’s financial statements for the month ending May 29,
2004 are set forth in Schedule 2.2

 

2.3          Net Book Value.  For purposes of this Section 2.3, “Net Book Value”
shall mean the book value of the Purchased Assets minus the book value of (i)
accounts payable, (ii) accrued liabilities, and (iii) receivable financing
liabilities (including the receivable financing liabilities relating to the
Rayburn Musical Instruments receivable(s) financed through Textron Financial
Corporation pursuant to that certain Manufacturer’s Indemnification Agreement
dated November 8, 1989 (the “Rayburn Receivable”)) included in the Assumed
Liabilities, all determined in accordance with generally accepted accounting
principles and on a consolidated basis, including the Company and all of its
Subsidiaries.  The Parties agree that shortfalls in collections of the Rayburn
Receivable shall be resolved in accordance with the terms of Article VII. 
Notwithstanding generally accepted accounting principals, the Parties agree that
they shall not establish reserves for the Rayburn Receivable on the Draft
Balance Sheet (as defined in Section 2.3.1) or in determining the Estimated Net
Book Value.

 

2.3.1       Actual Net Book Value.  Within sixty (60) days after the Closing
Date, the Purchaser will conduct a review (the “Closing Review”) of the Net Book
Value of the Company as of the Closing Date determined immediately following
completion of the Closing and will prepare and deliver to the Company a
computation of the amount of the Net Book Value as of such date (the “Draft
Balance Sheet”).  The Purchaser will make available to the Company all records
and work papers used in preparing the Draft Balance Sheet.  If the Company
agrees with the Purchaser’s computation of the Draft Balance Sheet, then such
calculation shall be hereinafter considered as the “Actual Net Book Value.”  If
the Company disagrees with the computation of the Net Book Value reflected on
the Draft Balance Sheet, the Company may, within thirty (30) days after receipt
of the Draft Balance Sheet, deliver a written notice (an “Objection Notice”) to
the Purchaser setting forth the Company’s calculation of the amount of the Net
Book Value as of the Closing Date.  Notwithstanding the foregoing, to the extent
that 110% of the lower of the estimated Net Book Value asserted by the Purchaser
or the Company (the “Lowest Estimated Value”) exceeds the sum of the Closing
Payment and the Escrow Amount, the Purchaser promptly following determination
thereof shall pay to the Company from the Holdback Amount an amount equal to (a)
the Lowest Estimated Value minus (b) the sum of the Closing Payment and the
Escrow Amount, while the parties determine the Actual Net Book Value in
accordance with this Section.  To the extent that the greater of the estimated
Net Book Value asserted by the Purchaser or the Company (the “Greatest Estimated
Value”) is less than the sum of the Closing Payment, the Escrow Amount, and the
Holdback Amount, the Company promptly following determination thereof shall pay
to the Purchaser an amount equal to the sum of the Closing

 

--------------------------------------------------------------------------------


 

Payment, the Escrow Amount, and the Holdback Amount, less the Greatest Estimated
Value, while the parties determine the Actual Net Book Value in accordance with
this Section; provided, however, that if the amount to be paid by the Company is
less than the Holdback Amount, in lieu of a separate payment by the Company, the
Purchaser shall reduce the Holdback Amount by such amount in fulfillment of the
payment obligation of the Company; provided, further that, if the amount to be
paid by the Company exceeds the Holdback Amount, the Purchaser shall retain the
entire Holdback Amount, and the Company shall pay to the Company the amount by
which its payment obligation exceeds the Holdback Amount. The Purchaser and the
Company will use commercially reasonable efforts to resolve any disagreements as
to the computation of the Net Book Value, but if they do not obtain a final
resolution within thirty (30) days after the Purchaser has received the
Objection Notice, the Purchaser and the Company will jointly retain a mutually
acceptable independent public accounting firm with recognized regional or
national standing (the “Firm”) to resolve any remaining disagreements.  The
Purchaser and the Company will direct the Firm to render a determination within
thirty (30) days of its retention and the Purchaser and the Company and their
respective agents will cooperate with the Firm during its engagement.  The Firm
will consider only those items and amounts in the Draft Balance Sheet set forth
in the Objection Notice which the Purchaser and the Company are unable to
resolve.  In resolving any disputed item, the Firm may not assign a value to any
item greater than the greatest value for such item claimed by either Party or
less than the smallest value for such item claimed by either Party.  The Firm
shall make its determination based upon the terms of this Agreement, including
the definition of Net Book Value.  The determination of the Firm as to the
Actual Net Book Value will be conclusive and binding upon the Purchaser and the
Company.  The Purchaser and the Company shall bear the costs and expenses of the
Firm based on the percentage which the portion of the net contested amount not
awarded to each Party bears to the amount actually contested by such Party.  If
the Company does not agree with the Purchaser’s computation of the Draft Balance
Sheet, the amount of the Net Book Value, as finally determined pursuant to this
Section 2.3.1, is referred to herein as the “Actual Net Book Value.”

 

2.3.2       Purchase Price Adjustment. Within three (3) business days following
the preparation or computation and final determination of the Actual Net Book
Value pursuant to Section 2.3.1 hereof, and the determination of the Purchase
Price based upon such final determination,

 

(i)            to the extent the amount of the Purchase Price is greater than an
amount (the “Interim Paid Amount”) equal to (a) the Closing Payment plus (b) the
Escrow Amount plus (c) the amount of the payment made to Leon Pascucci pursuant
to Section 2.2.4 plus (d) the amount of any interim payment made to the Company
pursuant to Section 2.3.1 minus (e) the amount of any interim payment made to
the Purchaser pursuant to Section 2.3.1, the Purchaser shall promptly pay to the
Company by wire transfer of immediately available funds to an account designated
by the Company, the amount by which the Purchase Price is greater than the
Interim Paid Amount, and

 

(ii)           to the extent the Interim Paid Amount is greater than the
Purchase Price, the Company shall promptly pay to the Purchaser by wire transfer
of immediately available funds to an account designated by the Purchaser, the
amount by which the Interim Paid Amount is greater than the Purchase Price.

 

--------------------------------------------------------------------------------


 

ARTICLE III

Pre-Closing; Closing Conditions; Pre-Closing Covenants; Execution

 

3.1          Pre-Closing.  From the date of this Agreement through the earlier
of termination hereof or Closing, the Parties shall use their reasonable best
efforts to (a) in the case of the Company except as provided in the next
sentence, provide the information, materials and access reasonably requested by
the Purchaser to allow the Purchaser to perform its due diligence reviews,
investigations and tests of the Company and its Subsidiaries, including, without
limitation, with respect to their businesses, operations, financial condition,
legal and corporate matters, and Real Property, and (b) in the case of the
Purchaser, to perform its due diligence review of the Company.  The Company
shall also (y) provide to the Purchaser information, materials and access
(including reasonable in person meetings) requested by the Purchaser with
respect to the customers, offices, employees, suppliers, vendors, and other
agents of the Company and its Subsidiaries and (z) provide such assistance and
information as the Purchaser shall reasonably request to allow the Purchaser to
negotiate and finalize any employment agreements with the employees of the
Company and its Subsidiaries as contemplated by this Agreement.

 

3.2          Time and Place of the Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Freeborn & Peters LLP, 311 South Wacker Drive, Suite 3000, Chicago, Illinois,
60606, or by mail or facsimile transmission of the documents, certificates and
instruments required to consummate the transactions contemplated hereby, on the
second business day following the date of the satisfaction of the conditions
contained in Sections 3.6 and 3.7, which date shall be on or before August 11,
2004, or which shall be such other date and place as the Parties shall mutually
determine (the “Closing Date”).

 

3.3          Closing Transactions.  Subject to the conditions set forth in this
Agreement, the Parties shall consummate the following transactions (the “Closing
Transactions”) on the Closing Date:

 

(a)           the Company shall execute and deliver to the Purchaser a Bill of
Sale and Assignment and Assumption Agreement in the form attached hereto as
Exhibit A;

 

(b)           the Purchaser, or its designee, shall deliver the Closing Payment
to the Company by wire transfer of immediately available funds to an account
designated by the Company or, at the Company’s direction, to the Company’s
banks;

 

(c)           Leon Pascucci and the Purchaser shall execute an Employment
Agreement in the form of Exhibit B;

 

(d)           Leon Pascucci and the Purchaser shall execute a Non-competition
Agreement in the form of Exhibit C;

 

(e)           the Company shall have assigned and transferred to the Purchaser
all of the issued and outstanding equity interests in the Subsidiaries (as
defined in Section 4.1.2);

 

(f)            the Company shall deliver to the Purchaser, or leave at the
Premises (as defined in Section 4.7.2) at which they are located, all of the
books, records, documents and other materials relating to the Purchased Assets,
except for those books, records, documents and other materials that are Excluded
Assets;

 

(g)           the Company shall have delivered to First American Title Company a
deed to be

 

--------------------------------------------------------------------------------


 

recorded with recorder of deeds of the county(ies) in which each parcel of the
Owned Real Property (as defined in Section 4.7.1) is located, together with such
other documentation required to transfer to the Purchaser title to the Owned
Real Property free and clear of all Liens other than Permitted Exceptions (as
defined Section 4.7.1), including a quitclaim deed with respect to the real
property, if any, referenced in Section 3.6(m); and

 

(h)           the Company, the Purchaser and the Escrow Agent shall execute and
deliver an Escrow Agreement in form and substance reasonably acceptable to the
Purchaser and the Company (the “Escrow Agreement”) and the Purchaser shall
deposit the Escrow Amount into escrow pursuant to such Escrow Agreement.

 

3.4          The Company’s Closing Deliveries.  Subject to and conditioned upon
the Closing, on or prior to the Closing Date, the Company shall have delivered
to the Purchaser all of the following:

 

(a)           copies of all third party (including landlords) and governmental
consents, approvals, filings, releases and terminations required in connection
with the consummation of the transactions contemplated herein;

 

(b)           a certificate of the Secretary of State of the State of Wisconsin
that the Company is in good standing in such State;

 

(c)           a legal opinion issued by counsel to the Company, dated as of the
Closing Date, in a form reasonably acceptable to the Purchaser and its counsel;

 

(d)           such other documents or instruments as the Purchaser may
reasonably request to effect the transactions contemplated hereby, including
title to Vehicles;

 

(e)           certificate of the Company certifying that the conditions to the
Closing set forth in Section 3.6(a) and (b) have been satisfied;

 

(f)            all of the documentation required to record the transfer of, and
transfer to, the Purchaser title to the Owned Real Property and the Company’s
right, title and interest in the Leased Real Property;

 

(g)           (a) an ALTA owner’s and/or leasehold owner’s policy of title
insurance on forms of and issued by one or more title insurer’s reasonably
satisfactory to Purchaser (“Title Insurer”) insuring the title of Purchaser to
the Owned Real Property located in the United States listed in Schedule 4.7, in
an amount equal to the value of such Owned Real Property as determined by the
mutual agreement of the parties, subject only to Permitted Exceptions and such
other exceptions as are reasonably satisfactory to Purchaser (the “Title
Policies”), and the Company shall have paid to such title companies all expenses
and premiums of such title companies in connection with the issuance of such
policies, including any endorsements thereto and (b) Estoppel Certificates with
respect to the real property leases listed in Schedule 4.7, if any;

 

(h)           such members of the boards of directors and such officers of the
Subsidiaries as are designated in a written notice delivered at least five (5)
business days prior to the Closing Date by Purchaser to the Company shall have
tendered, effective at the Closing, their resignations as such directors and
officers; and

 

(i)            stock certificates of the Subsidiaries with stock transfers in
blank, or other assignment documents required to transfer the equity interest in
the Subsidiaries to Purchaser.

 

--------------------------------------------------------------------------------


 

3.5          The Purchaser’s Closing Deliveries.  Subject to and conditioned
upon the Closing, on or prior to the Closing Date, the Purchaser shall have
delivered to the Company, all of the following:

 

(a)           certificate of the Secretary of State of Delaware providing that
the Purchaser is in good standing;

 

(b)           certificate of the Purchaser certifying that the conditions to the
Closing set forth in Section 3.7(a) and (b) have been satisfied; and

 

(c)           such other documents or instruments as the Company may reasonably
request to effect the transactions contemplated hereby.

 

3.6          Conditions to the Purchaser’s Obligations.  The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions as of the Closing Date
or such other date as specifically provided below:

 

(a)           the representations and warranties set forth in Article IV shall
be true and correct in all material respects at and as of the Closing Date as
though then made and as though the Closing Date were substituted for the date of
this Agreement throughout such representations and warranties;

 

(b)           the Company shall have performed and complied with all of the
covenants and agreements required to be performed by it under this Agreement on
or prior to the Closing;

 

(c)           Leon Pascucci shall have entered into an Employment Agreement with
the Purchaser;

 

(d)           the Purchaser shall have completed its due diligence review of the
Company and its Subsidiaries, including its review of the Company’s and such
other entities’ operations (including those located outside of the State of
Wisconsin), environmental issues and status, intellectual property issues, legal
issues, license and permitting issues; management, method of accounting,
competitive position, customer and supplier relationships and all other relevant
aspects of the Company and the Business, and the results of such review are
satisfactory to the Purchaser; provided, however, that if Purchaser shall not
have provided notice that it is not satisfied with its due diligence review on
or before the date that is seven days from the date hereof, then this condition
shall be deemed to be waived;

 

(e)           the Transactions shall not be prohibited by any applicable law or
governmental regulation, shall not subject the Purchaser to any penalty,
liability or other materially adverse condition under or pursuant to any
applicable law or governmental regulation, and shall be permitted by laws and
regulations of the jurisdictions to which the Purchaser are subject;

 

(f)            the Company shall be in compliance with the requirements of all
Permits (as defined in Section 4.10), the failure with which to comply would
have a material adverse effect on the Company;

 

(g)           no action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable judgment, decree, injunction, order or ruling would prevent the
performance of this Agreement or any of the transactions contemplated hereby,

 

--------------------------------------------------------------------------------


 

declare unlawful the transactions contemplated by this Agreement, cause such
transactions to be rescinded or materially and adversely affect the right of the
Purchaser to own the Purchased Assets, and no judgment, decree, injunction,
order or ruling shall have been entered which has any of the foregoing effects;

 

(h)           Bank One NA shall have provided a letter that the principal and
interest outstanding under the Loan Agreement has been paid and shall have
terminated its Liens in, and delivered to the Company proper termination
statements (Form UCC-3) necessary to terminate the effectiveness of any
Financing Statements filed with respect to, the assets of the Company and its
Subsidiaries, including but not limited to the Purchased Assets;

 

(i)            US Bank National Association shall have provided a letter that
the principal and interest outstanding under the Industrial Revenue Bond
Obligations has been paid and shall have terminated its Liens in, and delivered
to the Company proper termination statements (Form UCC-3) necessary to terminate
the effectiveness of any Financing Statements filed with respect to, the assets
of the Company and its Subsidiaries, including but not limited to the Purchased
Assets;

 

(j)            the Company shall have filed a name change with the Wisconsin
Secretary of State changing the Company’s corporate name to a name that does not
include the word “Leblanc”;

 

(k)           the Purchaser shall have received all material permits, licenses,
registrations and other governmental approvals required for Purchaser’s
operation of the Business and occupation of the Premises (including without
limitation all permits, licenses, registrations and other governmental approvals
required under Environmental Laws), provided, that the Purchaser has used
commercially reasonable efforts to file applications to obtain or, to the extent
any of the Company’s material permits, licenses, registrations or other
governmental authorizations are transferable to the Purchaser and included in
the Purchased Assets, to file requests to transfer, reissue or modify, any such
permits, licenses, registrations and approvals;

 

(l)            Title Insurer shall be irrevocably committed and unconditionally
prepared to issue the Title Policies; and

 

(m)          the Company shall have caused G. Leblanc Building, Inc. to convey
by quitclaim deed to the Company prior to the Closing all of its right, title
and interest in, to and under any real property, if any, used in connection with
the Business, free and clear of all liens and encumbrances created or permitted
by G. Leblanc Building, Inc. so that such real property shall constitute
Purchased Assets; and

 

(n)           the Company and the Purchaser shall have agreed upon the
Remediation Plan and the Assumed Remediation Obligation Reserve.

 

Any condition specified in this Section 3.6 may be waived pre-Closing by the
Purchaser; provided that no such waiver shall be effective against the Purchaser
unless it is set forth in a written instrument executed by the Purchaser. In the
event that the Purchaser elects to consummate the transactions contemplated by
this Agreement even though certain of the conditions set forth in this
Section 3.6 have not been all of the satisfied, upon the Closing, any conditions
in Section 3.6 that have not otherwise been satisfied shall be identified in a
writing to be signed by the Parties and considered waived by Purchaser.

 

3.7          Conditions to the Company’s Obligations.  The obligation of the
Company to consummate the transactions contemplated by this Agreement is subject
to the satisfaction of the

 

--------------------------------------------------------------------------------


 

following conditions as of the Closing Date:

 

(a)           the representations and warranties set forth in Article V shall be
true and correct in all material respects at and as of the Closing Date as
though then made and as though the Closing Date were substituted for the date of
this Agreement throughout such representations and warranties;

 

(b)           the Purchaser shall have performed and complied with all of the
covenants and agreements required to be performed by it under this Agreement on
or prior to the Closing;

 

(c)           the Transactions shall not be prohibited by any applicable law or
governmental regulation, shall not subject the Company to any penalty, liability
or other materially adverse condition under or pursuant to any applicable law or
governmental regulation, and shall be permitted by laws and regulations of the
jurisdictions to which the Company are subject; and

 

(d)           no action, suit, or proceeding shall be pending before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable judgment,
decree, injunction, order or ruling would prevent the performance of this
Agreement or any of the transactions contemplated hereby, declare unlawful the
transactions contemplated by this Agreement, cause such transactions to be
rescinded or materially and adversely affect the right of the Company to retain
the Purchase Price, including the Closing Payment, and no judgment, decree,
injunction, order or ruling shall have been entered which has any of the
foregoing effects; and

 

(e)           the Company and the Purchaser shall have agreed upon the
Remediation Plan and the Assumed Remediation Obligation Reserve.

 

Any condition specified in this Section 3.7 may be waived by the Company
provided that no such waiver shall be effective against the Company unless it is
set forth in a writing executed by the Company.  In the event that the Company
elects to consummate the transactions contemplated by this Agreement even though
certain of the conditions set forth in this Section 3.7 have not been all of the
satisfied, upon the Closing, any conditions in Section 3.7 that have not
otherwise been satisfied shall be identified in a writing to be signed by the
Parties and considered waived by the Company.

 

3.8          Affirmative Covenants of the Company.  Prior to the Closing, unless
the Purchaser otherwise agrees in writing and except as expressly contemplated
by this Agreement, the Company shall and the Company shall cause its
Subsidiaries to:

 

(a)           except as set forth in the schedules to this Agreement, conduct
the Business and operations only in the ordinary course of business, consistent
with past practice.  Without limiting the generality of the foregoing, the
Company will:

 

(i)            use reasonable best efforts to (A) preserve intact the present
business organization and reputation of the Business, (B) keep available
(subject to dismissals and retirements in the ordinary course of business
consistent with past practice) the services of the employees, customers and
suppliers (C) maintain the Purchased Assets in customary repair, order and
condition, ordinary wear and tear excepted, (D) maintain the good will of
customers, suppliers, lenders and other Persons to whom the Company sells goods
or provides services or with whom the Company otherwise has significant business
relationships in connection with the Business and (E) continue all current
sales, marketing and promotional activities relating to the Business;

 

--------------------------------------------------------------------------------


 

(ii)           except to the extent required by applicable law, cause the books
and records to be maintained in the usual, regular and ordinary manner, and not
permit any material change in any pricing, investment, accounting, financial
reporting, inventory, credit, allowance or Tax practice or policy of the Company
that would adversely affect the Business, the Purchased Assets or the Assumed
Liabilities;

 

(iii)          (A) use reasonable best efforts to maintain in full force and
effect until the Closing substantially the same levels of coverage as the
insurance listed in Schedule 4.15, (B) to the extent requested by Purchaser
prior to the Closing Date, use all reasonable best efforts to cause such
insurance coverage to continue to be provided at the expense of the Purchaser
for at least 90 days after the Closing on substantially the same terms and
conditions as provided on the date of this Agreement, and (C) cause any and all
benefits under such insurance coverage paid or payable with respect to the
Purchased Assets or the Business to be paid to the Company; and

 

(iv)          comply, in all material respects, with all laws and orders
applicable to the Business and promptly following receipt thereof to give
Purchaser copies of any notice received from any governmental or regulatory
authority or other person alleging any violation of any such law or order.

 

(b)           as promptly as practicable and in any event no later than 45 days
after the end of each fiscal quarter ending after the date hereof and before the
Closing Date (other than the fourth quarter) or 90 days after the end of each
fiscal year ending after the date hereof and before the Closing Date, as the
case may be, deliver to Purchaser true and complete copies of the unaudited
balance sheet, and the related unaudited statement of operations, of the
Business, as of and for the fiscal year then ended or as of and for the fiscal
quarter and the portion of the fiscal year then ended, as the case may be,
together with the notes, if any, relating thereto, which financial statements
shall be prepared on a basis consistent with the Financial Statements;

 

(c)           promptly (once it or either of them obtains knowledge thereof)
inform the Purchaser in writing of any variances from the representations and
warranties contained in Article IV or any breach of any covenant hereunder by
the Company;

 

(d)           cooperate with the Purchaser and use reasonable best efforts to
cause the conditions to the Purchaser’s obligation to consummate the
transactions contemplated by this Agreement to be satisfied, including, without
limitation, using reasonable efforts exercised in good faith to establish with
the Purchaser the Remediation Plan and the Assumed Remediation Obligation
Reserve by no later than August 4, 2004, and the execution and delivery of all
agreements contemplated hereunder to be so executed and delivered (including,
without limitation, the making and obtaining of all third party and governmental
filings, authorizations, approvals, consents, releases and terminations);

 

(e)           on the business day immediately preceding the Closing Date,
deliver irrevocable written instructions to JP Morgan Chase & Co. (as successor
by merger to Bank One) (the “Bank”) to sweep all amounts, as of the end of the
banking business day immediately preceding the Closing Date, from the lock box
(or boxes) identified on Schedule 4.30 (collectively, the “Lock Box”) into a
separate account for the benefit of the Company.  On the business day
immediately preceding the Closing Date, the Company shall deliver irrevocable
written instructions to the Bank to hold, from and after the end of the banking
business day immediately preceding the Closing Date, any and all payments made
into the Lock Box for the sole benefit of the Purchaser.  The Parties shall work
with the Bank to obtain signature cards required by the

 

--------------------------------------------------------------------------------


 

Bank to change or add to persons authorized to access the Lock Box with
sufficient time for the Purchaser to complete and transmit same to the Bank
prior to the Closing Date; and

 

(f)            deliver to the Purchaser the Inventory Schedule no later than
five business days prior to the Closing Date.

 

3.9          Negative Covenants of the Company.  Prior to the Closing, except as
set forth on Schedule 3.9, as the Purchaser otherwise agrees in writing or as
expressly contemplated by this Agreement or except if such action is undertaken
in the ordinary course of business, the Company shall not and the Company shall
not permit any of its Subsidiaries to:

 

(a)           take any action that would require disclosure under Section 4.16;

 

(b)           make any loans, enter into any transaction with any officer,
director, shareholders or Affiliate (as defined in Section 4.21) of the Company
or make or grant any increase in any employee’s or officer’s compensation (other
than in the ordinary course of business consistent with past practice) or any
bonus or incentive compensation or make or grant any increase in benefits
provided under any employee benefit plan, policy or program, incentive
arrangement or other benefit covering any of the employees of the Company, or
adopt, enter into or become bound by any benefit plan, employment-related
contract or collective bargaining agreement with respect to the Business or any
of the employees, or amend, modify or terminate (partially or completely) any
such benefit plan, employment-related contract or collective bargaining
agreement, except to the extent required by applicable law and, in the event
compliance with legal requirements presents options, only to the extent that the
option which the Company reasonably believes to be the least costly is chosen;

 

(c)           establish or, except in the ordinary course of business consistent
with past practice, contribute to any pension, retirement, profit sharing or
stock bonus plan or multiemployer plan covering the employees of the Company;

 

(d)           enter into any contract, agreement or transaction, other than in
the ordinary course of business consistent with past practice with third parties
who are not Affiliates of the Company;

 

(e)           make any non-cash distributions, including distributions to pay
income taxes, declare, pay, make or otherwise effectuate any non-cash dividends,
distributions, redemptions, equity repurchases or other transactions involving
the Company’s capital stock or equity securities;

 

(f)            authorize, issue, sell or transfer any equity securities, any
securities convertible, exchangeable or exercisable into shares of its capital
stock or other equity securities, or warrants, options or other rights to
acquire shares of its capital stock or other of its equity securities;

 

(g)           incur, guarantee, or become subject to any liabilities, except
liabilities incurred in the ordinary course of business consistent with past
practices pursuant to existing loan and receivables financing agreements;

 

(h)           other than in the ordinary course of business consistent with past
practice, engage in any activity which would accelerate the collection of its
accounts or notes receivable or delay the payment of its accounts payable or
delay its capital expenditures;

 

--------------------------------------------------------------------------------


 

(i)            acquire or dispose of any assets and properties used or held for
use in the conduct of the Business, other than Inventory in the ordinary course
of business consistent with past practice and other acquisitions or dispositions
not exceeding in either case $25,000 in the aggregate, or creating or incurring
any Lien, other than a Permitted Lien, on any Purchased Assets used or held for
use in the conduct of the Business (for purposes hereof, “Permitted Lien” means
(i) any Lien for Taxes not yet due or delinquent or being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, (ii) any statutory Lien arising in the
ordinary course of business by operation of law with respect to a liability that
is not yet due or delinquent, or (iii) any minor imperfection of title or
similar Lien which individually or in the aggregate with other such Liens does
not materially impair the value of the property subject to such Lien);

 

(j)            enter into, amend, modify, terminate (partially or completely),
grant any waiver under or give any consent with respect to any material Contract
or any material License; provided, that following notice to the Purchaser, the
Company may agree to modify or grant a waiver with respect to any such agreement
where such modification or waiver is reasonably necessary to comply with the
provisions of Section 3.8(a)(i);

 

(k)           violate, breach or default under in any material respect, or take
or fail to take any action that (with or without notice or lapse of time or
both) would constitute a material violation or breach of, or default under, any
term or provision of any Contract or any License;

 

(l)            incur, purchase, cancel, prepay or otherwise provide for a
complete or partial discharge in advance of a scheduled payment date with
respect to, or waive any right of the Company under, any liability of or owing
to the Company in connection with the Business, other than in the ordinary
course of business consistent with past practice;

 

(m)          engage in any transaction with respect to the Business with any
officer, director or Affiliate of the Company, either outside the ordinary
course of business consistent with past practice or other than on an
arm’s-length basis;

 

(n)           make capital expenditures or commitments for additions to
property, plant or equipment constituting capital assets on behalf of the
Business in an aggregate amount exceeding $25,000; or

 

(o)           enter into any agreement to do or engage in any of the foregoing.

 

3.10        Covenants of Purchaser.  Prior to the Closing, the Purchaser shall:

 

(a)           promptly (once it obtains knowledge thereof) inform the Company in
writing of any variances from the representations and warranties contained in
Article V or any breach of any covenant hereunder by the Purchaser; and

 

(b)           cooperate with the Company and use its reasonable best efforts to
cause the conditions to the Company’s obligation to consummate the transactions
contemplated by this Agreement to be satisfied, including, without limitation,
using reasonable efforts exercised in good faith to establish with the Company
the Remediation Plan and the Assumed Remediation Obligation Reserve  by no later
than August 4, 2004, and the execution and delivery of all agreements
contemplated hereunder to be so executed and delivered (including, without
limitation, the making and obtaining of all third party and governmental
filings, authorizations, approvals, consents, releases and terminations).

 

--------------------------------------------------------------------------------


 

ARTICLE IV

Representations and Warranties of the Company

 

To induce the Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereunder, the Company makes the following
representations and warranties, all of which representations and warranties
shall survive the Closing as provided in Section 7.2.3.  For purposes of this
Article IV, unless the context otherwise requires, the “Company” shall mean,
collectively, the Company and all Subsidiaries of the Company, 100% of the
equity of which is included, directly or indirectly, in the Purchased Assets,
which term shall, for purposes of this Article IV, include all assets of such
Subsidiaries. All references to the “Company’s knowledge” or to words of similar
import will be deemed to be references to the actual knowledge of one or more of
the officers or directors of Company.

 

4.1          Organization, Power and Authority; Subsidiaries.

 

4.1.1       The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Wisconsin and has all requisite
corporate power and authority to own or lease its properties, to carry on its
business as it is now being conducted and to enter into this Agreement and all
other agreements contemplated hereby and to perform its obligations hereunder
and thereunder.  The Company is legally qualified to transact business as a
foreign corporation in each of the jurisdictions in which its business or
property is such as to require that it be thus qualified, and it is in good
standing in each of the jurisdictions in which it is so qualified and each such
jurisdiction is listed on Schedule 4.1.

 

4.1.2       Schedule 4.1 sets forth: (a) the name of each Subsidiary; (b) the
number and type of outstanding equity securities of each Subsidiary and a list
of the holders thereof; (c) the jurisdiction of organization of each Subsidiary;
(d) the names of the officers and directors of each Subsidiary; and (e) the
jurisdictions in which each Subsidiary is qualified or holds licenses to do
business as a foreign corporation or other entity.  For purposes of this
Agreement, “Subsidiary” shall mean any corporation, partnership, trust, limited
liability company or other non-corporate business enterprise in which the
Company (or another Subsidiary) holds stock or other ownership interests
representing:  (i) more than fifty percent (50%) of the voting power of all
outstanding stock or ownership interests of such entity or (ii) the right to
receive more than fifty percent (50%) of the net assets of such entity available
for distribution to the holders of outstanding stock or ownership interests upon
a liquidation or dissolution of such entity.  Except as identified on Schedule
4.1, the Company does not directly or indirectly own any capital stock of, or
other equity interests in, any corporation, partnership, joint venture or other
entity.

 

4.1.3       Each Subsidiary is a corporation, limited liability company or
general partnership duly organized, validly existing and in corporate, limited
liability company or general partnership good standing under the laws of the
jurisdiction of its incorporation or organization.  Each Subsidiary is duly
qualified to conduct business and is in corporate or limited liability company
good standing under the laws of each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties requires such
qualification.  Each Subsidiary has all requisite power and authority to carry
on the businesses in which it is engaged and to own and use the properties owned
and used by it.  The Company has delivered to the Purchaser complete and
accurate copies of the charter, by-laws or other organizational documents of
each Subsidiary, including board and shareholder minute books since January 1,
1999.  No Subsidiary is in default under or in violation of any provision of its
charter, by-laws or other organizational documents.  All of the issued and
outstanding shares of capital stock or ownership interests of each Subsidiary
are duly authorized, validly issued, fully paid, nonassessable and free of
preemptive rights.  All shares or ownership interests of each Subsidiary that
are held of record or owned

 

--------------------------------------------------------------------------------


 

beneficially by either the Company or any Subsidiary are held or owned free and
clear of any restrictions on transfer (other than restrictions under the
Securities Act of 1933 and state securities laws), claims, Liens, options,
warrants, rights, contracts, calls, commitments, equities and demands.  There
are no outstanding or authorized options, warrants, rights, agreements or
commitments to which the Company or any Subsidiary is a party or which are
binding on any of them providing for the issuance, disposition or acquisition of
any capital stock or ownership interests of any Subsidiary.  There are no
outstanding stock appreciation, phantom stock or similar rights with respect to
any Subsidiary.  There are no voting trusts, proxies or other agreements or
understandings with respect to the voting of any capital stock or ownership
interests of any Subsidiary.

 

4.2          Due Authorization; Binding Obligation; No Conflicts.  The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action of the Company. 
This Agreement has been duly executed and delivered by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the enforceability of creditor’s rights generally, general equitable
principles and the discretion of courts in granting equitable remedies.  Neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will: (a) contravene any provision of the
Articles of Incorporation or by-laws of the Company; (b) violate or conflict
with any federal, state or local law, statute, ordinance, rule, regulation or
any decree, writ, injunction, judgment or order of any court or administrative
or other governmental body or of any arbitration award which is either
applicable to, binding upon or enforceable against the Company, except for such
violations or conflicts that, taken in the aggregate, could not reasonably be
expected to have a material adverse effect upon the Company; or (c) conflict
with, result in any breach of or default (or an event which would, with the
passage of time or the giving of notice or both, constitute a default) under any
material mortgage, contract (except for the Loan Agreement and related security
agreements, collateral assignments, which shall be repaid or terminated at the
Closing, as appropriate), agreement, lease, license, indenture, will, trust or
other instrument which is either binding upon or enforceable against the
Company.

 

4.3          Records of the Company.  Copies of the articles of incorporation
and by-laws of the Company have been provided to the Purchaser and such copies
are true, accurate and substantially complete and reflect all amendments made
through the Closing Date.  Copies of the minute books for the Company have been
provided or made available to the Purchaser and such copies are true, accurate
and substantially complete, no further entries have been made through the
Closing Date, such minute books contain the true signatures of the persons
purporting to have signed them, and such minute books contain an accurate record
of all material corporate actions of the shareholders and directors (and any
committees thereof) of the Company taken by written consent or at a meeting
since the inception of the Company.  All corporate actions taken by the Company
have been duly authorized or ratified.  All accounts, books, ledgers and
official and other records of the Company have been fully, properly and
accurately kept and substantially completed, and there are no material
inaccuracies or discrepancies of any kind contained therein.  The stock ledgers
of the Company, as previously made available to the Purchaser, contain accurate
and complete records of all issuances, transfers and cancellations of shares of
the capital stock of the Company.

 

4.4          Financial Statements.  The Company previously has furnished to the
Purchaser the following financial statements (the “Financial Statements”) of the
Company:

 

(a)           balance sheets as of December 31, 2001, December 31, 2002 and
December 31, 2003, including the notes pertaining thereto, prepared and
certified by the Company’s outside accountants;

 

--------------------------------------------------------------------------------


 

(b)           balance sheet as of May 29, 2004 (the “Last Balance Sheet”);

 

(c)           statements of income for the years ended December 31, 2001,
December 31, 2002 and December 31, 2003, including the notes pertaining thereto,
prepared and certified by the Company’s outside accountants; and

 

(d)           statement of income for the five (5) months ended May 29, 2004.

 

The Financial Statements (including in all cases any notes thereto) are accurate
and complete in all material respects, are consistent with the information
contained in the books and records (which, in turn, are accurate and complete in
all material respects), fairly present the financial condition and results of
operations of the Company as of the times and for the periods referred to
therein and have been prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods indicated, subject in the
case of interim financial statements, to the absence of footnote disclosure and
normal year-end adjustments.

 

4.5          Liabilities.  Except as set forth on Schedule 4.5, the Company has
no liabilities or obligations, either accrued, absolute, contingent or
otherwise, except:  (a) liabilities set forth on the Last Balance Sheet and not
heretofore paid or discharged; (b) obligations to the extent specifically set
forth in or incorporated by express reference on Schedules 4.13 and 4.28 hereto;
and (c) normal liabilities incurred in the ordinary course of business since the
date of the Last Balance Sheet.

 

4.6          Tax Matters.  Except as set forth on Schedule 4.6:

 

4.6.1       All taxes, assessments, charges, duties, fees, levies or other
governmental charges, including all U.S. and non-U.S. federal, state, local and
other income, franchise, profits, capital gains, capital stock, transfer, sales,
use, value added, occupation, property, excise, severance, windfall profits,
stamp, license, payroll, withholding and other taxes, assessments, charges,
duties, fees, levies or other governmental charges of any kind whatsoever, all
estimated taxes, deficiency assessments, additions to tax, penalties and
interest (collectively “Taxes”) required to be paid by  the Company on or before
the date hereof have been timely paid, and any Taxes required to be paid by the
Company after the date hereof and on or before the Closing Date shall be timely
paid.

 

4.6.2       All returns and other reports required to be filed by the Company
with respect to Taxes (all such returns and other reports, “Tax Returns”) on or
before the Closing Date have been timely filed and were true, correct and
complete in all material respects.  All Tax Returns required to be filed by or
with respect to the Company after the date hereof and on or before the Closing
Date shall be prepared and timely filed, in a manner consistent with prior years
and applicable laws, rules and regulations and shall be true, correct and
complete in all material respects.  Schedule 4.6 contains a complete list of all
Tax Returns of the Company that have been filed or that the Company has been
required to file for all taxable periods subsequent to December 31, 2000.

 

4.6.3       Schedule 4.6 sets forth the status of federal, state, county, local
and foreign Tax audits of the Tax Returns of the Company for each fiscal year
for which the statute of limitations has not expired, including amounts of any
deficiencies and additions to Tax, interest and penalties indicated on any
notices of proposed deficiency or statutory notices of deficiency, and other
amounts of any payments made by the Company.  Any adjustments made on any Tax
Return of the Company as a result of any Tax audit, amended Tax Return or
otherwise have been timely and duly reported to each applicable state, county,
local, United States federal and foreign taxing authority to the extent required
by Law.

 

--------------------------------------------------------------------------------


 

4.7          Real Estate.

 

4.7.1       Schedule 4.7 contains a description of (i) each parcel of real
property owned by the Company (the “Owned Real Property”) (showing the record
title holder, legal description, permanent index number, location, improvements,
the uses being made thereof and any indebtedness secured by a mortgage or other
Lien thereon) and (ii) each option held by the Company to acquire any real
property.  To the best of the Company’s knowledge, all public utilities,
including water, sewer, gas, electric, telephone and drainage facilities, give
adequate service to the Owned Real Property for its current uses and uses
currently intended by the Company, and the Owned Real Property has unlimited
access to and from publicly dedicated streets, the responsibility for
maintenance of which has been accepted by the appropriate governmental body. 
Except for Permitted Exceptions (as defined below) and except as disclosed in
Schedule 4.7, the Company has good, marketable and insurable fee title to all of
the Owned Real Property, free and clear of all leases, covenants, conditions,
restrictions, reservations, reversions, licenses, easements, mortgages and other
Liens, claims, charges, options, rights of purchase and other encumbrances,
which do not impair the current use, occupancy, value, or marketability of title
with respect to the Owned Real Property.  Except as disclosed in Schedule 4.7,
the Company is not a party to any contract or option to purchase, sell, assign
or otherwise acquire or dispose of, or to grant or create any Lien on or
affecting any real property, including the Owned Real Property and Leased
Property, and since the date of the Last Balance Sheet, the Company has not
purchased, sold, assigned or otherwise acquired or disposed of any real
property.  All parcels of land described in Schedule 4.7 which purport to be
contiguous to other parcels described therein are contiguous and not separated
by strips or gores. Complete and correct copies of any surveys and appraisals in
the Company’s possession or under its control or any policies of title insurance
currently in force and in the possession or under the control of the Company
with respect to each parcel of Owned Real Property have heretofore been
delivered by the Company to the Purchaser.  As used herein, “Permitted
Exceptions” means the: (i) general real estate taxes and Special Assessments
which are not yet due or payable; (ii) exception numbers 1, 3, 5 as disclosed in
First American Title Policy Number NCS-607043-MAD (Elkhorn Property); (iii)
exception numbers 1, 3, 4, 5, 6, 7, 8, 9, 10,  as disclosed in First American
Title Policy Number NCS-607043-MAD (Kenosha Property); and (iv) covenants,
conditions, easements and restrictions of record.

 


4.7.2        SCHEDULE 4.7 SETS FORTH A LIST AND BRIEF DESCRIPTION OF EACH LEASE
OR SIMILAR AGREEMENT (SHOWING THE PARTIES THERETO, ANNUAL RENTAL, EXPIRATION
DATE, RENEWAL AND PURCHASE OPTIONS, IF ANY, THE IMPROVEMENTS THEREON, THE USES
BEING MADE THEREOF, AND THE LOCATION OF THE REAL PROPERTY COVERED BY SUCH LEASE
OR OTHER AGREEMENT) UNDER WHICH:  (A) THE COMPANY IS LESSEE OF, OR HOLDS OR
OPERATES, ANY REAL PROPERTY OWNED BY ANY THIRD PERSON (THE “LEASED REAL
PROPERTY,” THE OWNED REAL PROPERTY AND THE LEASED REAL PROPERTY, COLLECTIVELY,
THE “PREMISES”) OR (B) THE COMPANY IS LESSOR OF ANY OF THE OWNED REAL PROPERTY
(THE “LEBLANC LEASED PROPERTY”, AND TOGETHER WITH THE LEASED REAL PROPERTY, THE
“LEASED PROPERTY”).  EXCEPT AS SET FORTH IN SCHEDULE 4.7, THE COMPANY HAS THE
RIGHT TO QUIET ENJOYMENT OF ALL THE LEASED REAL PROPERTY FOR THE FULL TERM OF
THE LEASE OR SIMILAR AGREEMENT (AND ANY RENEWAL OPTION RELATED THERETO) RELATING
THERETO AND THE LEASEHOLD OR OTHER INTEREST OF THE COMPANY IN THE LEASED REAL
PROPERTY IS NOT SUBJECT OR SUBORDINATE TO ANY LIEN.  EACH OF THE LEASES WITH
RESPECT TO LEASED PROPERTY IS IN FULL FORCE AND EFFECT, AND HAS NOT, EXCEPT AS
SPECIFICALLY STATED IN SCHEDULE 4.7, BEEN MODIFIED, AMENDED OR CHANGED IN ANY
MANNER WHATSOEVER AND EACH SUCH LEASE CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES.  THE CURRENT MONTHLY RENT UNDER EACH LEASE OF LEASED PROPERTY HAS
BEEN PROVIDED TO THE PURCHASER.  THE COMPANY IS NOT IN DEFAULT UNDER ANY OF THE
TERMS, COVENANTS OR CONDITIONS OF ANY OF THE LEASES OF LEASED PROPERTY, AND NO
EVENT HAS OCCURRED WHICH WITH THE PASSAGE OF TIME OR THE GIVING OF

 

--------------------------------------------------------------------------------


 


NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT BY THE COMPANY UNDER ANY OF SUCH
LEASES.  TO THE COMPANY’S KNOWLEDGE, NO LANDLORD UNDER ANY OF THE LEASES OF
LEASED REAL PROPERTY IS IN DEFAULT UNDER ITS RESPECTIVE LEASE, AND NO EVENT HAS
OCCURRED WHICH WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD
CONSTITUTE A DEFAULT BY ANY SUCH LANDLORD UNDER ANY OF SUCH LEASES.  ALL THE
MATERIAL COVENANTS TO BE PERFORMED BY THE COMPANY AND THE LANDLORD UNDER EACH
SUCH LEASE HAVE BEEN PERFORMED IN ALL MATERIAL RESPECTS.  NEITHER THE COMPANY
NOR, TO THE COMPANY’S KNOWLEDGE, ANY LANDLORD UNDER ANY OF THE LEASES OF LEASED
PROPERTY, HAS COMMENCED ANY ACTION OR HAS GIVEN OR RECEIVED ANY NOTICE FOR THE
PURPOSE OF TERMINATING ANY SUCH LEASE.  COMPLETE AND CORRECT COPIES OF ANY TITLE
OPINIONS, SURVEYS AND APPRAISALS IN THE COMPANY’S POSSESSION OR ANY POLICIES OF
TITLE INSURANCE CURRENTLY IN FORCE AND IN THE POSSESSION OF THE COMPANY WITH
RESPECT TO EACH PARCEL OF LEASED PROPERTY HAVE HERETOFORE BEEN DELIVERED BY THE
COMPANY TO THE PURCHASER AND ARE SET FORTH ON SCHEDULE 4.7.

 


4.7.3        THE IMPROVEMENTS OWNED BY THE COMPANY OR AS TO WHICH IT HAS A
LEASEHOLD INTEREST AND THE OPERATIONS OF THE COMPANY DO NOT ENCROACH ON THE
PROPERTY OF OTHERS, AND ALL SUCH IMPROVEMENTS ARE STRUCTURALLY SOUND, ARE IN
GOOD WORKING ORDER AND REPAIR AND ARE FREE FROM MATERIAL DEFECTS, AND SUCH
IMPROVEMENTS ARE SUFFICIENT FOR THE CONTINUED OPERATION OF THE BUSINESS IN
SUBSTANTIALLY THE SAME MANNER AS CURRENTLY CONDUCTED AFTER THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREIN.  ALL SUCH IMPROVEMENTS, OCCUPANCY AND USE
OF SUCH IMPROVEMENTS, OCCUPANCY AND USE OF THE REAL PROPERTY LISTED IN SCHEDULE
4.7, AND ALL SUCH OPERATIONS CONFORM IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE ZONING, BUILDING, FIRE AND SAFETY LAWS, AND THE COMPANY HAS NOT
RECEIVED NOTICE OF NONCOMPLIANCE WITH ANY SUCH LAWS.  TO THE BEST OF THE
COMPANY’S KNOWLEDGE, ALL PERMITS, LICENSES AND OTHER GOVERNMENTAL APPROVALS,
INCLUDING BUT NOT LIMITED TO CERTIFICATES OF OCCUPANCY, REQUIRED FOR THE CURRENT
USE AND OCCUPANCY OF SUCH IMPROVEMENTS AND THE OWNED REAL PROPERTY HAVE BEEN
OBTAINED AND ARE VALID AND IN EFFECT.  THERE ARE NO ENCROACHMENTS ONTO THE OWNED
REAL PROPERTY OF ANY IMPROVEMENTS ON ANY ADJOINING PROPERTY AND THE IMPROVEMENTS
ON THE OWNED REAL PROPERTY ARE NOT IN VIOLATION OF APPLICABLE SETBACK
REQUIREMENTS, ZONING LAWS, AND ORDINANCES (INCLUDING BEING CLASSIFIED AS A
“PERMITTED NON-CONFORMING USE” OR “PERMITTED NON-CONFORMING STRUCTURE”), AND THE
OWNED REAL PROPERTY IS NOT LOCATED WITHIN ANY FLOOD PLAIN OR SUBJECT TO ANY
SIMILAR TYPE OF RESTRICTIONS FOR WHICH ANY PERMIT, LICENSE OR ADDITIONAL
INSURANCE MAY BE NECESSARY FOR THE USE AND OPERATION THEREOF.

 


4.7.4        EACH PARCEL OF THE OWNED REAL PROPERTY IS ASSESSED SEPARATELY FROM
ALL OTHER ADJACENT PROPERTY FOR PURPOSES OF REAL ESTATE TAXES.  THERE ARE NO
PARTIES (OTHER THAN THE COMPANY) IN POSSESSION OF ANY PARCEL OF OWNED REAL
PROPERTY, OTHER THAN THE TENANTS UNDER ANY LEASES OR SUBLEASES AS LISTED ON
SCHEDULE 4.7, WHO ARE IN POSSESSION OF SPACE TO WHICH THEY ARE ENTITLED.

 


4.7.5        TO THE COMPANY’S KNOWLEDGE:

 

(A)           THERE ARE NO PENDING SPECIAL ASSESSMENTS, CONDEMNATION
PROCEEDINGS, LAWSUITS, OR ADMINISTRATIVE ACTIONS RELATING TO THE OWNED REAL
PROPERTY OR LEASED PROPERTY, OR ANY PROPOSED FEDERAL, STATE OR LOCAL STATUTE,
ORDINANCE, ORDER, REQUIREMENT, LAW OR REGULATION (INCLUDING, BUT NOT LIMITED TO,
ZONING CHANGES) OR OTHER MATTERS WHICH MAY ADVERSELY AFFECT THE CURRENT OR
PLANNED USE OF SUCH REAL PROPERTY.

 

(B)           THERE IS NO EXISTING OR PROPOSED PLAN TO MODIFY OR REALIGN ANY
STREET OR HIGHWAY OR ANY EXISTING OR PROPOSED EMINENT DOMAIN PROCEEDING THAT
WOULD RESULT IN THE TAKING OF ALL OR ANY PART OF THE OWNED REAL PROPERTY OR
LEASED PROPERTY OR THAT WOULD ADVERSELY AFFECT THE CURRENT OR PLANNED USE OF
SUCH REAL PROPERTY.

 

--------------------------------------------------------------------------------


 

(C)           THERE IS NO PLAN, STUDY OR REPORT BY ANY GOVERNMENTAL AUTHORITY OR
ANY NON-GOVERNMENTAL PERSON OR AGENCY WHICH IF IMPLEMENTED MAY ADVERSELY AFFECT
THE CURRENT OR PLANNED USE OF THE OWNED REAL PROPERTY OR LEASED PROPERTY.

 


4.7.6        NO REAL PROPERTY OWNED OR CONTROLLED DIRECTLY OR INDIRECTLY BY THE
COMPANY OR ANY OF THE DIRECTORS OR OFFICERS OF THE COMPANY ADJOINS, ABUTS OR IS
ADJACENT TO ANY OF THE OWNED REAL PROPERTY OR LEASED PROPERTY.

 


4.7.7        EXCEPT AS SET FORTH IN SCHEDULE 4.7, THE COMPANY DOES NOT HAVE ANY
ORAL OR WRITTEN AGREEMENT WITH ANY REAL ESTATE BROKER, AGENT OR FINDER WITH
RESPECT TO THE OWNED REAL PROPERTY OR LEASED PROPERTY.

 

4.7.8       Neither the whole nor any part of the Owned Real Property or the
Leased Property is subject to any pending suit for condemnation or other taking
by any governmental body, and, to the Company’s knowledge, no such condemnation
or other taking is threatened or contemplated.

 

4.7.9       Except as set forth in Schedule 4.7, there are no claims, causes of
action or other litigation or proceedings pending or, to the Company’s
knowledge, threatened in respect to the ownership or operation of the Owned Real
Property or the Leased Property or any part thereof (including disputes with
tenants, mortgagees, governmental authorities, utilities, contractors, adjoining
land owners and suppliers of goods or services).

 

4.7.10     The leases relating to the Leased Property delivered to the Purchaser
by Company are true, correct and complete copies thereof.  To the Company’s
knowledge, neither the landlord nor the tenant is in default under any such
lease.

 

4.8          Good Title to Assets. Except as set forth in Schedule 4.8, as of
the Closing, the Company will have good and marketable title to all of its
assets, free and clear of any Liens, including all of the Purchased Assets.  The
Company’s fixed assets currently in use or necessary for normal sales levels,
are in good operating condition, normal wear and tear excepted.

 

4.9          Accounts Receivables.  Except as set forth in Schedule 4.9, all of
the Company’s accounts receivable (i) arose from bona fide sales transactions in
the ordinary course of business and are payable on ordinary trade terms, (ii)
are valid and legally binding obligations of the respective debtors, enforceable
in accordance with their terms, (iii) are not subject to any valid set-off or
counterclaim, (iv) do not represent obligations for goods sold on consignment,
on approval or on a sale-or-return basis or subject to any other repurchase or
return arrangement, (v)

 

are, to the knowledge of the Company, collectible in the ordinary course of
business consistent with past practice in the aggregate recorded amounts
thereof, net of any applicable reserve reflected in the Last Balance Sheet;
provided, however, that the Company does not warrant that the accounts
receivables shall be collected; and (vi) are not the subject of any actions or
proceedings brought by or on behalf of the Company.  The Company has delivered
to the Purchaser a  complete and accurate list of all accounts receivable of the
Company as of July 8, 2004.

 

4.10        Licenses and Permits.  The Company possesses all licenses and
required governmental or official approvals, permits or authorizations
(collectively, the “Permits”) necessary for the business and operations of the
Company.  Until immediately prior to the Closing, all such Permits are valid and
in full force and effect, the Company is in compliance with their requirements,
and no proceeding is pending or threatened to revoke or amend any of them. 
Schedule 4.10 contains a complete list of all such Permits.

 

--------------------------------------------------------------------------------


 

4.11        Intellectual Property Rights.

 

4.11.1     Schedule 4.11 contains a complete and accurate list of all of the
intellectual property rights owned or used by the Company that are either
material to the Business or are registered, including all trademarks, service
marks, trade names, patents, patent applications, licenses thereof, trade
secrets, technology, know-how, formulae, computer software, trade dress,
copyrights, other licenses, agreements and permits, and other similar intangible
property and rights relating to the Business, except for off-the-shelf software
and licenses implied in the sale of such software (the “Company Intellectual
Property”).

 

4.11.2     All licenses and agreements listed on Schedule 4.11 are, except as
set forth thereon, evidenced by written agreements that have not been materially
breached, terminated or canceled by the Company or the other party to such
licenses and agreements and (a) the Company does not have any knowledge of any
anticipated breach, termination or cancellation by any other party to such
licenses and agreements, (b) the Company has performed all the material
obligations required to be performed by it as of the date hereof in connection
with such licenses and agreements and is not in material default under or in
material breach of any such licenses and agreements, and no event has occurred
which with the passage of time or the giving of notice or both would result in a
material default or material breach thereunder, and (c) each such license and
agreement is legal, valid, binding, enforceable and in full force and effect.

 

4.11.3     Except as set forth on Schedule 4.11, (a) the Company owns all right,
title and interest in and to all of the Company Intellectual Property; (b) the
Company has not received a notice of any claim by any third party asserting the
invalidity, misuse, or enforceability of the Company Intellectual Property, and,
to the Company’s knowledge, there are no grounds for the same; (c) the Company
has not received a notice of conflict with the asserted rights of others since
the inception of the Company; and (d) the conduct of the Business has not
infringed any intellectual property rights of others.

 

4.12        Relationships with Customers and Suppliers.  Schedule 4.12 lists the
ten (10) largest customers of the Business, on the basis of revenues for goods
sold or services provided for the most recently-completed fiscal year.  Schedule
4.12 lists the ten (10) largest suppliers of the Business, on the basis of cost
of goods or services purchased for the most recently-completed fiscal year. 
Except as disclosed in Schedule 4.12, to the knowledge of the Company, no such
customer or supplier is threatened with bankruptcy or insolvency.  The Company
has not received any written or oral communication prior to the date of this
Agreement that:

 

(a)           any current customer of the Company which accounted for over one
percent (1%) of the total consolidated revenue of the Company for the twelve
(12) months ended December 31, 2003 will terminate its business relationship
with the Company; or

 

(b)           any current supplier to the Company of items important to the
conduct of the Business, which items cannot be replaced by the Company at
comparable cost to the Company and the loss of which would have a material
adverse effect on the business or operations of the Company, will terminate its
business relationship with the Company.

 

4.13        Contracts and Agreements with Respect to the Company.  Schedule 4.13
sets forth a complete and accurate list of the following contracts and
agreements to which the Company is a party:

 

(a)           any collective bargaining agreement or other contract with any
labor union or any bonus, pension, profit sharing, retirement or any other form
of deferred compensation plan or any

 

--------------------------------------------------------------------------------


 

stock purchase, stock option, hospitalization insurance or similar plan or
practice, whether formal or informal;

 

(b)           any express contract for the employment of any officer, individual
employee or other Person (as defined in Section 4.21) on a full-time or
consulting or independent sales representative basis and any severance
agreements, plans or programs, or any other agreements, written or oral,
providing for payments or benefits upon termination of employment or any
consulting or independent sale representative arrangement;

 

(c)           any agreement or indenture relating to the borrowing of money or
to mortgaging, pledging or otherwise placing a Lien on any of its assets,
including the Purchased Assets, including, without limitation, the documents
related to any equipment financing;

 

(d)           any contract (excluding accounts receivable from customers in the
ordinary course of business) under which the Company has advanced or loaned any
other Person amounts in the aggregate exceeding $25,000; and which are not
reflected on the Last Balance Sheet;

 

(e)           any agreement with respect to the lending or investing of funds;

 

(f)            any license or royalty agreement (excluding licenses or
agreements pertaining to “off-the-shelf” software);

 

(g)           any guaranty of any obligation, other than endorsements made for
collection;

 

(h)           any outstanding powers of attorney executed on behalf of the
Company;

 

(i)            any lease or agreement under which it is lessee or permitted to
hold or operate any property, real or personal, or is lessor of or permits any
third party to hold or operate any property, real or personal, owned or
controlled by it;

 

(j)            any contract or group of related contracts with the same party or
related party continuing over a period of more than six (6) months from the date
or dates thereof, not terminable by it on thirty (30) days or less notice
without penalties and which involve more than $25,000;

 

(k)           any confidentiality agreement or similar arrangement, other than
those which were entered into with potential third party purchaser of the
Company or the Company’s assets, including the Purchased Assets;

 

(l)            any non-compete or similar contract which prohibits it from
freely engaging in business anywhere in the world; or

 

(m)          any other agreement material to it whether or not entered into in
the ordinary course of business, except for this Agreement or the agreements
contemplated hereby.

 

Except as disclosed on Schedule 4.13, (i) no contract or commitment required to
be disclosed on Schedule 4.13 has been terminated, canceled or materially
breached by the other party and the Company does not have any knowledge of any
anticipated termination, cancellation or breach by any other party to any
contract set forth on Schedule 4.13, and (ii) the Company has performed all the
obligations required to be performed by it as of the date hereof in connection
with the contracts or commitments required to be disclosed on Schedule 4.13 and
is not in default under or in material breach of any contract or

 

--------------------------------------------------------------------------------


 

commitment required to be disclosed on Schedule 4.13, and no event has occurred
which with the passage of time or the giving of notice or both would result in a
material default or breach thereunder, and (iii) each agreement is legal, valid,
binding, enforceable and in full force and effect.

 

4.13.1     The Company has no agreements, contracts or commitments with any
independent sales representatives pertaining to the Business of the Company.

 

4.14        Litigation.  Except as set forth on Schedule 4.14, there are no
actions, suits, claims, governmental investigations or arbitration proceedings
pending or, to the knowledge of the Company threatened against the Company, or
any of its assets, including the Purchased Assets, or which question the
validity or enforceability of this Agreement or any action contemplated herein. 
There are no outstanding unsatisfied orders, decrees or stipulations issued by
any federal, state, local or foreign judicial or administrative authority in any
proceeding to which the Company is or was a party or which apply to any of the
Company’s assets, including the Purchased Assets. Schedule 4.14 sets forth a
complete list of all actions, suits, claims, governmental investigations and
arbitration proceedings involving the Company or any of its assets occurring in
the five (5) years prior to the Closing.

 

4.15        Insurance. Schedule 4.15 lists and briefly describes each insurance
policy maintained by the Company which is included in the Purchased Assets with
respect to its properties, assets, including Purchased Assets, and business. 
The Company has delivered a claims history for the five (5) years prior to the
Closing.  All premiums and other payments which have become due under the
policies of insurance listed on Schedule 4.15 have been paid in full, all of
such policies are now in full force and effect and the Company has not received
notice from any insurer, agent or broker of the cancellation of, or any increase
in premium with respect to, any of such policies or bonds.  Except as set forth
on Schedule 4.15, the Company has no self-insurance or co-insurance programs,
and the reserves set forth on the Last Balance Sheet are adequate to cover all
anticipated liabilities with respect to any such self-insurance or coinsurance
programs.  Except as set forth on Schedule 4.15, the Company has not received
any notification from any insurer, agent or broker denying or disputing any
claim made by the Company or denying or disputing any coverage for any such
claim or the amount of any claim.  Except as set forth on Schedule 4.15, the
Company has no claim against any of its insurers under any of such policies
pending or anticipated and there has been no occurrence of any kind which would
give rise to any such claim.

 

4.16        Absence of Certain Developments.  Except as set forth on Schedule
4.16 and except as expressly contemplated by this Agreement, since the date of
the Last Balance Sheet, the Company has not:

 

(a)           suffered any material adverse change in the Business, assets,
including the Purchased Assets, liabilities, properties or prospects of Company
or in the financial condition or results of operations of the Company, other
than changes occurring in the ordinary course of business consistent with past
practice, or suffered any theft, damage, destruction or casualty to any assets,
including the Purchased Assets, whether or not covered by insurance or suffered
any substantial destruction of its books and records;

 

(b)           redeemed or repurchased, directly or indirectly, any shares of
capital stock or other equity security or declared, set aside or paid any
dividends (except to the extent that distributions from S Corporations are
considered as “dividends”) or made any other distributions (whether in cash or
in kind) with respect to any shares of its capital stock or other equity
security;

 

(c)           authorized, issued, sold or transferred any equity securities, any
securities convertible, exchangeable or exercisable into shares of its capital
stock or other equity securities, or warrants, options or other rights to
acquire shares of its capital stock or other of its equity

 

--------------------------------------------------------------------------------


 

securities;

 

(d)           incurred or become subject to any liabilities, except liabilities
incurred in the ordinary course of business consistent with past practice;

 

(e)           subjected any portion of its properties or assets, including the
Purchased Assets, to any Lien which will not be discharged as of the Closing;

 

(f)            sold, leased, assigned or transferred (including, without
limitation, transfers to the Shareholders, officers and directors of the
Company) any of its tangible assets, including the Purchased Assets, except for
sales of inventory in the ordinary course of business consistent with past
practice or in connection with replacement of equipment or as otherwise
contemplated by this Agreement, or canceled without fair consideration any debts
or claims owing to or held by it;

 

(g)           sold, assigned, licensed or transferred (including, without
limitation, transfers to the Shareholders, officers and directors of the
Company) any proprietary rights owned by, issued to or licensed to it or
disclosed any confidential information (other than pursuant to agreements
requiring the recipient of such confidential information to maintain the
confidentiality of and preserving all its rights in such confidential
information);

 

(h)           suffered any extraordinary losses or waived any rights of material
value;

 

(i)            entered into, amended or terminated any lease, contract,
agreement or commitment, or taken any other action or entered into any other
transaction other than in the ordinary course of business consistent with past
practice;

 

(j)            entered into any other material transaction, or materially
changed any business practice;

 

(k)           made or granted any bonus or any increase in any wage, salary,
fee, commission or other compensation or remuneration arrangement to any
director, officer, employee or sales representative, group of employees or
consultant or made or granted any increase in any employee benefit plan or
arrangement, or amended or terminated any existing employee benefit plan or
arrangement or adopted any new employee benefit plan or arrangement, except as
contemplated by this Agreement or required pursuant to the terms of any existing
Contract;

 

(l)            made any other change in employment terms for any of its
directors, officers, and employees;

 

(m)          conducted its cash management customs and practices other than in
the ordinary course of business consistent with past practice (including,
without limitation, with respect to collection of accounts receivable, purchases
of inventory and supplies, repairs and maintenance, payment of accounts payable
and accrued expenses, levels of capital expenditures and operation of cash
management practices generally);

 

(n)           made, paid or incurred any capital expenditures or commitments for
capital expenditures that aggregate in excess of $25,000;

 

(o)           made, paid or incurred any loans or advances to, or guarantees for
the benefit of, any Person;

 

--------------------------------------------------------------------------------


 

(p)           made, paid or incurred charitable contributions, pledges,
association fees or dues in excess of $25,000 in the aggregate;

 

(q)           entered into, terminated, or received notice of termination of (i)
any license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement, or (ii) any contract, agreement or transaction
involving a total remaining commitment by or to the Company of at least $25,000,
other than those transactions in the ordinary course of business consistent with
past practice;

 

(r)            amended its articles of incorporation or by-laws (or comparable
governing instrument(s)); or

 

(s)           committed, either orally or in writing, to do any of the
foregoing.

 

4.17        Compliance with Laws.

 

4.17.1     The Company is in compliance with all laws, rules, regulations and
orders applicable to it the failure with which to comply could reasonably be
expected individually or in the aggregate to have a material adverse effect on
the Company or the Business.  Except as set forth in Schedule 4.17, since
January 1, 1999, the Company has not been cited, fined or otherwise notified of
any asserted past or present failure to comply with any laws and no proceeding
with respect to any such violation is pending.

 

4.17.2     The Company has not made or incurred any payment of funds in
connection with the Business of the Company prohibited by law, and no funds have
been set aside to be used in connection with the Business of the Company for any
payment prohibited by law.

 

4.17.3     The Company is and at all times has been in full compliance with the
terms and provisions of the Immigration Reform and Control Act of 1986 (the
“Immigration Act”).  With respect to each Employee (as defined in 8 C.F.R.
274a.1(f)) of the Company for whom compliance with the Immigration Act by the
Company as Employer is required, the Company will deliver prior to the Closing
to the Purchaser a complete and accurate copy of (a) each Employee’s Form I-9
(Employment Eligibility Verification Form) and (b) all other records, documents
or other papers prepared, procured and/or retained by the Company pursuant to
the Immigration Act.  The Company has not been cited, fined, served with a
Notice of Intent to Fine or with a Cease and Desist Order, or any other notice
of finding of a violation of the Immigration Act, nor has any action or
administrative proceeding been initiated or threatened against the Company by
reason of any actual or alleged failure to comply with the Immigration Act.

 

4.18        Environmental Matters.  Except as set forth in Schedule 4.18:  (a) 
the operations, processes, practices, equipment and activities of the Company
comply and have complied in all material respects with applicable Environmental
Laws; (b) the Company has timely obtained and is in material compliance with all
permits, licenses, registrations and other governmental approvals and
authorizations required for its operations and the occupation of the Premises
under Environmental Laws (a list of all such permits, licenses, registrations
and other governmental approvals and authorizations is disclosed on Schedule
4.18) and has timely filed all reports and other documents required by
applicable Environmental Laws; (c) the Company has not received any written or
oral notice, report or other information regarding any actual or alleged
violation of Environmental Laws, or any liabilities or potential liabilities,
including any investigatory, remedial or corrective obligations, relating to the
Business or the Purchased Assets and arising under Environmental Laws; (d) the
Company has not caused any Release, threatened Release or disposal of any
Hazardous Material at the Premises or at any other location; (e) the Company has
not

 

--------------------------------------------------------------------------------


 

expressly or by operation of law assumed or undertaken any liability, including,
without limitation, any obligation for corrective or response action, of any
person relating to Environmental Laws; (f) the Company has not treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled, or
Released any Hazardous Material, or owned or operated any property or facility
(and no such property or facility is contaminated by any Hazardous Material) so
as to give rise to any liabilities, including any liability for response costs,
corrective action costs, personal injury, property damage, natural resources
damages or attorney fees, or any investigative, corrective or remedial
obligations, pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”) or any other Environmental
Laws; (g) no Lien relating to any Environmental Law or Hazardous Materials has
attached to the Premises or any asset of the Company, including the Purchased
Assets; and (h) none of the following exists at the Premises: (1) underground
storage tanks; (2) asbestos-containing material in any form or condition; (3)
materials or equipment containing polychlorinated biphenyls; or (4) landfills,
surface impoundments, or disposal areas.

 

4.18.1     For purposes of this Agreement, the following terms shall have the
following meanings:

 

(a)           “Environmental Law(s)” shall mean all applicable foreign, federal,
state, regional, county or local, statutes, laws, regulations, ordinances,
codes, rules, judgments, orders, decrees, permits, concessions, grants,
agreements, licenses or other requirements or restrictions of law, including all
common law, pertaining to protection of the indoor or outdoor environment,
health, safety of persons, management or use of natural resources, protection or
use of surface water and groundwater, conservation, wildlife, waste management,
hazardous substances, materials or wastes or pollution (including, without
limitation, regulation of releases and disposal to air, land, water and
groundwater), each as amended and in effect on or prior to the Closing, and
includes, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq., Solid Waste Disposal
Act, as amended by the Resource Conversation and Recovery Act of 1986 and
Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq., Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1977, 33
U.S.C. §§ 1251 et seq., Clean Air Act of 1966, as amended, 42 U.S.C. §§ 7401 et
seq., Toxic Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq., Hazardous
Materials Transportation Act 49 U.S.C. App. §§ 1801 et seq., Occupational Safety
and Health Act of 1970, as amended 29 U.S.C. §§ 651 et seq., Oil Pollution Act
of 1990, 33 U.S.C. §§ 2701 et seq., Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq., National Environmental
Policy Act of 1969, 42 U.S.C. §§ 4321 et seq., Safe Drinking Water Act of 1974,
as amended, 42 U.S.C. §§ 300(f) et seq., any similar or implementing state law,
and all successor statutes, amendments, rules, orders, directives and
regulations promulgated thereunder.

 

(b)           “Hazardous Material” shall mean any substance, chemical, compound,
product, solid, gas, liquid, waste, byproduct, pollutant, contaminant,
condition, object or material which is or may be hazardous to human health or
safety or the environmental due to its ignitability, corrosivity, reactivity,
explosiveness, toxicity, carcinogenicity, infectiousness, radioactivity or other
harmful or potentially harmful properties or effects, including, without
limitation, all of those substances, chemicals, compounds, products, solids,
gases, liquids, wastes, byproducts, pollutants, contaminants, conditions,
objects and materials and combination thereof which are now or hereafter listed
or defined as hazardous or toxic, or are regulated or with respect to which
liability of standards of conduct are imposed under any Environmental Laws and
includes, without limitation, asbestos, polychlorinated biphenyls and petroleum
(including crude oil or any fraction thereof).

 

--------------------------------------------------------------------------------


 

(c)           “Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of Hazardous Material into the indoor or outdoor environment,
including, without limitation, the abandonment or discarding of barrels, drums,
containers, tanks, and other receptacles containing or previously containing any
Hazardous Material.

 

4.18.2   The Company has made available to Purchaser all environmental audits,
reports and other material environmental documents relating to its or its
affiliates or predecessors past or current properties, facilities or operations
which are in its possession or under its reasonable control.

 

4.18.3  This Section 4.18 contains the sole representations and warranties of
the Company with respect to environmental, health and safety matters, including,
without limitation, all matters arising under Environmental Laws or in any way
related to Hazardous Materials, other than those representations and warranties
of the Company which are set forth in Section 4.4.

 

4.19        Labor Relations.  Except as set forth on Schedule 4.19, the Company
is not a party to or bound by any collective bargaining agreement or any other
agreement with a labor union, and there has been no effort by any labor union
during the twenty-four (24) months prior to the date hereof to organize any
employees of the Company into one or more collective bargaining units.  There is
not pending or, to the knowledge of the Company, threatened any labor dispute,
strike or work stoppage which affects or which may affect the Business of the
Company or which may interfere with its continued operation.  Neither the
Company nor any agent, representative or employee of the Company has within the
last twenty-four (24) months been charged with any unfair labor practice as
defined in the National Labor Relations Act, as amended, and there is not now
pending or, to the knowledge of the Company, threatened any charge or complaint
against the Company by or with the National Labor Relations Board or any
representative thereof.  There has been no strike, walkout or work stoppage
involving any of the employees of the Company during the twenty-four (24) months
prior to the date hereof.  The Company is not aware that any executive or key
employee or group of employees has any plans to terminate his, her or their
employment with the Company.

 

4.20        Employee Benefits.

 

4.20.1     Except as set forth on Schedule 4.20, with respect to current or
former employees of the Company, the Company does not maintain or contribute to
or have any actual or potential liability with respect to any (a) deferred
compensation or bonus or retirement plans or arrangements, (b) qualified or
nonqualified defined contribution or defined benefit plans or arrangements which
are employee pension benefit plans (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended  (“ERISA”)), or (c) employee
welfare benefit plans, (as defined in Section 3(1) of ERISA), stock option or
stock purchase plans, or material fringe benefit plans or programs whether in
writing or oral.  The Company has never contributed to any multiemployer pension
plan (as defined in Section 3(37) of ERISA), and the Company never maintained or
contributed to any defined benefit plan (as defined in Section 3(35) of ERISA). 
The plans, arrangements, programs and agreements referred to the preceding two
sentences are referred to collectively as the “Plans,” each of which is listed
on Schedule 4.20.  Except as set forth on Schedule 4.20, the Company does not
maintain or contribute to any Plan which provides health, accident or life
insurance benefits to former employees, their spouses or dependents, other than
in accordance with Section 4980B of the Code (as defined in Section 4.20(b))
(“COBRA”).

 

4.20.2     The Plans (and related trusts and insurance contracts) set forth on
Schedule 4.20 comply in all material respects in form and in operation with the
requirements of applicable laws and regulations, including ERISA and the
Internal Revenue Code (the “Code”) and the nondiscrimination

 

--------------------------------------------------------------------------------


 

rules thereof.  All contributions, premiums or payments which are due on or
before the Closing Date under each Plan have been paid.  Each Plan which is
intended to be qualified under section 401(a) of the Code (a) has been amended
on a timely basis in compliance with the Code and (b) has received from the
Internal Revenue Service a favorable determination letter which considers the
terms of such Plan as amended.

 

4.20.3     All required reports and descriptions (including Form 5500 Annual
Reports, Summary Annual Reports and Summary Plan Descriptions) with respect to
the Plans set forth on Schedule 4.20 have been properly and timely filed with
the appropriate government agency and distributed to participants as required. 
The Company has complied in all material respects with the requirements of
COBRA.

 

4.20.4     With respect to each Plan set forth on Schedule 4.20, (a) there have
been no prohibited transactions as defined in Section 406 of ERISA or Section
4975 of the Code that are not exempt under a statutory or regulatory exemption,
(b) no fiduciary (as defined in Section 3(21) of ERISA) has any liability for
breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of such Plans, and (c) no
actions, investigations, suits or claims with respect to the assets thereof
(other than routine claims for benefits) are pending or threatened, and the
Company does not have any knowledge of any facts which would give rise to or
could reasonably be expected to give rise to any such actions, suits or claims.

 

4.20.5     With respect to each of the Plans listed on Schedule 4.20, the
Company has furnished to the Purchaser true and complete copies of (a) the plan
documents, summary plan descriptions and summaries of material modifications,
(b) the Form 5500 Annual Report (including all schedules and other attachments
for the most recent three years), (c) all related trust agreements, insurance
contracts or other funding agreements which implement such plans and (d) all
contracts relating to each such plan, including, without limitation, service
provider agreements, insurance contracts, investment management agreements and
record keeping agreements.

 

4.20.6     The Company has not incurred (except as may have been fully
satisfied) and has no reason to expect that it will incur, any liability to the
Pension Benefit Guaranty Corporation (other than routine premium payments) or
otherwise under Title IV of ERISA (including any withdrawal liability) or under
the Code with respect to any employee pension benefit plan (as defined in
Section 3(2) of ERISA) that the Company or any member of its “controlled group”
(within the meaning of Code Section 414) maintains or ever has maintained or to
which any of them contributes, ever has contributed, or ever has been required
to contribute.

 

4.21        Affiliate Transactions.  Except as set forth on Schedule 4.21, no
Subsidiary is a party to any agreement, contract or commitment with the Company
or any Affiliate of the Company (which shall, for purposes of this sentence
only, refer solely to G. Leblanc Corporation) and no officer, director, employee
or shareholder of the Company or Affiliate of any such Person is a party to any
agreement, contract, commitment or transaction with the Company or which is
pertaining to the Business of the Company or has any interest in any property,
real or personal or mixed, tangible or intangible, used in or pertaining to the
Business of the Company (excluding items of personal property that are personal
in nature).  “Affiliate” means, with respect to any particular Person, any
Person controlling, controlled by or under common control with such Person. 
“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity.

 

4.22        Officers and Directors; Employees; Sales Representatives.

 

--------------------------------------------------------------------------------


 

4.22.1     Schedule 4.22 lists all officers and directors of the Company.

 

4.22.2     The Company has delivered on or prior to the date hereof complete and
accurate lists of the following information with respect to each employee or
director of the Company, including each employee on leave of absence or layoff
status: employer; name; job title; current compensation paid or payable and any
change in compensation since December 31, 2003; status as exempt or non-exempt,
vacation accrued; sick days accrued; and service credited for purposes of
vesting and eligibility to participate under the Company’s pension, retirement,
profit-sharing, thrift-savings, deferred compensation, stock bonus, stock
option, cash bonus, employee stock ownership (including investment credit or
payroll stock ownership), severance pay, insurance, medical, welfare, or
vacation plan, other Plan, or any other employee benefit plan.  The Company has
not received any information that would lead it to believe that a material
number of employees will or may cease to be employees, or will refuse offers of
employment from Purchaser because of the consummation of the transactions
contemplated by this Agreement.

 

4.22.3     The Company has delivered on or prior to the date hereof complete and
accurate lists of the following information with respect to each sales
representative of the Company; name; sale territory; current rate of
remuneration payable and any change in remuneration since December 31, 2003, and
the length of time in which the sales representative has been providing services
to or on behalf of the Company.  The Company has not received any information
that would lead it to believe that a material number of sales representatives
will or may cease to provide sales services to or on behalf of the Company, or
will decline the opportunity to provide such services to or on behalf of the
Purchaser because of the consummation of the transactions contemplated by this
Agreement.

 

4.22.4     Except as listed on Schedule 4.22, no employee or director of the
Company is a party to, or is otherwise bound by, any agreement or arrangement,
including any confidentiality, noncompetition, or proprietary rights agreement,
between such employee or director and any other Person (“Proprietary Rights
Agreement”) that in any way adversely affects or will affect (a) the performance
of his or her duties as an employee or director of the Company, or (b) the
ability of the Company to conduct its Business.

 

4.22.5     No retired employee or director of the Company or any Subsidiary, or
any of their dependents, receives benefits or is scheduled to receive benefits
in the future.

 

4.23        Full Disclosure. The Company shall not be deemed to have made to the
Purchaser any representation or warranty other than those expressly set forth in
this Agreement and any schedules attached hereto. In particular, the Company
makes no representation or warranty with respect to (a) any projections,
estimates or budgets heretofore delivered and made available to the Purchaser
concerning future revenues, expenses, expenditures or results of operations; or
(b) any other information or documents made available to the Purchaser or its
representatives with respect to the Company.

 

4.24        Closing Date.  All of the representations and warranties contained
in this Article IV and elsewhere in this Agreement and all information delivered
in any schedule, attachment or Exhibit hereto or in any writing delivered to the
Purchaser are true and correct on the date of this Agreement and shall be true
and correct on the Closing Date.

 

4.25        Governmental Authorization; Consents.  The execution, delivery and
performance by the Company of this Agreement require no action by or in respect
of, or filing with, any governmental body, agency, official or authority. 
Except as set forth on Schedule 4.25, no consent, approval, waiver or other
action by any private party under any contract, agreement, indenture, lease,
instrument or other

 

--------------------------------------------------------------------------------


 

document to which the Company or any Shareholder is a party or by which the
Company is bound is required for the execution, delivery and performance of this
Agreement by the Company or any Shareholder or the consummation of the
transactions contemplated hereby.

 

4.26        Inventory.  All the Inventory consists of a quality usable and
salable in the ordinary course of business consistent with past practice,
subject to normal and customary allowances in the industry for spoilage, damage
and outdated items.  All items included in the Inventory are the property of the
Company, free and clear of any Lien other than Permitted Liens and liens in
favor of Bank One NA and to US Bank National Association (the “Secured Lenders”)
which shall be terminated as of the Closing, have not been pledged as
collateral, are not held by the Company on consignment from others and conform
in all material respects to all standards applicable to such inventory or its
use or sale imposed by governmental or regulatory authorities.

 

4.27        Vehicles.  Schedule 4.27 contains a true and complete list of all
motor vehicles owned or leased by the Company and used or held for use in the
conduct of the Business.  Except as disclosed in Schedule 4.27, the Company has
good and valid title to, or has valid leasehold interests in or valid rights
under Contract to use, each Vehicle, free and clear of all Liens other than
Permitted Liens and liens in favor of the Secured Lenders which shall be
terminated as of the Closing.

 

4.28        No Guarantees. Except as set forth on Schedule 4.28, none of the
Liabilities of the Business or of the Company incurred in connection with the
conduct of the Business is guaranteed by or subject to a similar contingent
obligation of any other Person, nor has the Company guaranteed or become subject
to a similar contingent obligation in respect of the Liabilities of any
customer, supplier or other Person to whom the Company sells goods or provides
services in the conduct of the Business or with whom the Company otherwise has
significant business relationships in the conduct of the Business.

 

4.29        Entire Business.  The sale of the Purchased Assets by the Company to
Purchaser pursuant to this Agreement will effectively convey to Purchaser the
entire Business and all of the tangible and intangible property used by the
Company (whether owned, leased or held under license by the Company, by any of
the Company’s Affiliates or by others) in connection with the conduct of the
Business as heretofore conducted by the Company (except for the Excluded Assets
and subject to obtaining requisite consents under any Contracts) including,
without limitation, all tangible assets and properties of the Company reflected
in the balance sheet included in the Financial Statements and assets and
properties acquired since the date of the Last Balance Sheet in the conduct of
the Business, other than the Excluded Assets and assets and properties disposed
of in the ordinary course of business since such date.  Except as disclosed in
Schedule 4.29, there are no shared facilities or services which are used in
connection with the Business or other operations of the Company or any of the
Company’s Affiliates other than the Business.

 

4.30        Bank Accounts.  Schedule 4.30 identifies all of the bank accounts,
safety deposit boxes and lock boxes of the Company and each authorized signatory
with respect thereto.

 

ARTICLE V

Representations and Warranties of Purchaser

 

To induce the Company to enter into this Agreement and to consummate the
transactions contemplated hereunder, the Purchaser makes the following
representations and warranties.

 

5.1          Organization, Power and Authority.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all requisite corporate power and authority to enter
into this Agreement and all other agreements contemplated hereby

 

--------------------------------------------------------------------------------


 

and to perform its obligations hereunder and thereunder.

 

5.2          Due Authorization; Binding Obligation; No Conflicts.  The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action of the Purchaser. 
This Agreement has been duly executed and delivered by the Purchaser and is a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the enforceability of creditor’s rights generally, general equitable
principles and the discretion of courts in granting equitable remedies.  Neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will: (a) contravene any provision of the
Articles of Organization or operating agreement of the Purchaser; (b) violate or
conflict with any federal, state or local law, statute, ordinance, rule,
regulation or any decree, writ, injunction, judgment or order of any court or
administrative or other governmental body or of any arbitration award which is
either applicable to, binding upon or enforceable against the Purchaser; or (c)
conflict with, result in any breach of or default (or an event which would, with
the passage of time or the giving of notice or both, constitute a default) under
any material mortgage, contract, agreement, lease, license, indenture, will,
trust or other instrument which is either binding upon or enforceable against
the Purchaser.

 

5.3          Litigation.  There are no actions, suits, claims, governmental
investigations or arbitration proceedings pending or, to the Purchaser’s actual
knowledge, threatened against or affecting the Purchaser that question the
validity or enforceability of this Agreement or any action contemplated herein.

 

5.4          Closing Date.  All of the representations and warranties contained
in this Article V and made by Purchaser elsewhere in this Agreement and all
information delivered in any schedule, attachment or exhibit hereto or in any
writing delivered to the Company by Purchaser are true and correct on the date
of this Agreement and shall be true and correct on the Closing Date, except to
the extent that the Purchaser has advised the Company otherwise in writing prior
to the Closing.

 

ARTICLE VI

Certain Actions After the Closing

 

6.1          Taxes; Tax Returns.

 

6.1.1       The Parties will file their respective income tax returns for 2004
and make any other required filings.  With respect to any Taxes of the Company
or its Subsidiaries that are not Assumed Liabilities pursuant to Section 1.4,
the Company shall pay, and indemnify and hold harmless the Purchaser from and
against any Taxes imposed upon the Company, the Subsidiaries or the Purchaser
attributable to the Company or its Subsidiaries for all the taxable periods
ending before the Closing Date and for that portion of any taxable period that
includes the Closing Date, calculated as if the Closing Date were the end of a
taxable period, including any taxes that may arise, or be determined to exist,
after the Parties determine the Actual Net Book Value.

 

6.1.2       If any Tax for which the Company is to indemnify the Purchaser
pursuant to this Section 6.1 is payable after the Closing Date, the Company
shall pay or cause to be paid to the Purchaser the amount of such Tax no later
than the later of ten (10) business days before the date such Tax is due and
payable.

 

6.1.3       The Company and the Purchaser shall be bound by the Purchase Price
allocation agreement described in Section 1.7, for purposes of determining any
Taxes and shall prepare and shall file

 

--------------------------------------------------------------------------------


 

Tax Returns on a basis consistent with the Purchase Price Allocation.  Further,
neither the Company nor the Purchaser shall take a position that is inconsistent
with the treatment of the transactions contemplated hereby as an asset sale or 
that is inconsistent with the agreed upon Purchase Price allocations on any Tax
Return, in any proceeding before any taxing authority or otherwise.

 

6.2          Use of Name.  The Company agrees that after the Closing it will not
use, and it will not permit any entity in which it has an ownership interest to
use, the names “G. Leblanc Corporation,” “Leblanc Online LLC,” “G. Leblanc S.A.”
“Leblanc” or “G. Leblanc SNC” or any other trade name or trademark listed on
Schedule 4.11 (either alone or together with other names or words) or license
to, or permit, other people to use such names in connection with any business. 
The Company will, at the request of the Purchaser, take all actions necessary so
as to permit the Purchaser to change its company name to any name including
“Leblanc” upon Closing, including executing or filing such consents or other
documents as shall be necessary to permit such name change in Wisconsin and all
other states requested by the Purchaser.

 

6.3          Remedy.  If the Company breaches the covenant set forth in Section
6.2, in addition to all other rights and remedies it may have pursuant to this
Agreement or otherwise, the Purchaser shall be entitled to obtain injunctive or
other equitable relief to restrain such breach, or any other breaches or
threatened breaches, or otherwise to specifically enforce the provisions of
Section 6.2, each Party hereby agreeing that money damages alone would be
inadequate to compensate the Purchaser and would be an inadequate remedy for any
such breach or threatened breach.  All remedies expressly provided for herein
are cumulative of any and all other remedies now existing at law or in equity.

 

6.4          Continued Employment of the Company’s Employees.  Effective after
the Closing, the Purchaser shall offer employment at will to all persons
actively employed by the Company immediately prior to the Closing Date at the
same base salary, with comparable incentive compensation opportunities and
benefits in the aggregate, including vacation, and in the same position as in
effect immediately prior to the Closing Date; provided, however, that the
Purchaser shall not be required to offer employment to any employee of the
Company who is on an approved absence on the Closing Date unless such employee
returns to work immediately upon the conclusion of the period of time approved
for such absence, but in no event shall the Purchaser be required to offer
employment to any employee whose absence has exceeded six (6) months.  The
collective bargaining agreement identified in Schedule 4.19 shall be assumed by
the Purchaser, and shall govern the terms and conditions of employment of the
employees in the applicable collective bargaining unit.  Each such employee who
accepts such employment as of the Closing Date, shall be referred to herein as a
“Transferred Employee”.  Purchaser agrees to make available, at or as soon as
practicable after the Closing Date, to the Transferred Employees, a
tax-qualified section 401(k) retirement plan that provides benefits at least as
favorable to the Transferred Employees as provided by the tax-qualified section
401(k) retirement plan maintained by the Company immediately prior to the
Closing Date.  Purchaser and Purchaser’s employee benefits plans shall treat
service with the Company prior to the Closing Date as service with Purchaser for
purposes of eligibility to participate and vesting, but not for accrual
purposes, with respect to all employee benefit plans covering Transferred
Employees.  Purchaser shall assume and recognize vacation entitlements for
Transferred Employees accruing prior to the Closing Date, provided that such
accrual is included in the Draft Balance Sheet.  The Purchaser agrees that each
Participating Employee’s salary reduction election with the Company and its
Subsidiaries, as in effect immediately prior to the Closing Date, will be
treated as a salary reduction election with Purchaser through December 31, 2004
with respect to the Company’s flexible benefits plan assumed by the Purchaser.

 

6.5          COBRA.

 

6.5.1  The Purchaser agrees to offer, on and after the Closing Date, health
continuation

 

--------------------------------------------------------------------------------


 

coverage pursuant to part 6 of Subtitle B of Title I of ERISA, section 4980B of
the Code, or similar state law (“COBRA”) to each former employee of the Company
and their “qualified beneficiaries” who, as of the Closing Date, has or is
entitled to elect health continuation coverage pursuant to COBRA in connection
with a group health plan of the Company.

 

6.5.2  The Company agrees to provide coverage records to Purchaser, as
reasonably required by Purchaser to meet its obligations hereunder.

 

6.6          Noncompetition.  (a)  The Company will, for a period of five (5)
years from the Closing Date, refrain from, either alone or in conjunction with
any other Person, or directly or indirectly through its present or future
Affiliates:

 

(i)            employing, engaging or seeking to employ or engage any Person who
within the prior twelve (12) months had been an employee or sales representative
of Purchaser or any of its Affiliates engaged in the Business, unless such
employee (A) resigns voluntarily (without any solicitation from the Company or
any of its Affiliates) or terminates his or her relationship with Purchaser or
(B) is terminated by Purchaser or any of its Affiliates after the Closing Date;

 

(ii)           causing or attempting to cause (A) any client, customer or
supplier of the Business to terminate or materially reduce its business with
Purchaser or any of its Affiliates or (B) any officer, employee or consultant of
Purchaser or any of its Affiliates engaged in the Business to resign or sever a
relationship with Purchaser or any of its Affiliates;

 

(iii)          disclosing any documents or information (unless compelled by
judicial or administrative process) or using any confidential or secret
information relating to the Business or any client, customer or supplier of the
Business; or

 

(iv)          participating or engaging in (other than through the ownership of
5% or less of any class of securities registered under the Securities Exchange
Act of 1934, as amended), or otherwise lending assistance (financial or
otherwise) to any Person participating or engaged in, any of the lines of
business which comprised the Business on the Closing Date anywhere in the world.

 

(b)           The parties hereto recognize that the laws and public policies of
the various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in this Section.  It is
the intention of the parties that the provisions of this Section be enforced to
the fullest extent permissible under the laws and policies of each jurisdiction
in which enforcement may be sought, and that the unenforceability (or the
modification to conform to such laws or policies) of any provisions of this
Section shall not render unenforceable, or impair, the remainder of the
provisions of this Section.  Accordingly, if any provision of this Section shall
be determined to be invalid or unenforceable, such invalidity or
unenforceability shall be deemed to apply only with respect to the operation of
such provision in the particular jurisdiction in which such determination is
made and not with respect to any other provision or jurisdiction.

 

(c)           The parties hereto acknowledge and agree that any remedy at law
for any breach of the provisions of this Section would be inadequate, and the
Company hereby consents to the granting by any court of an injunction or other
equitable relief, without the necessity of actual monetary loss being proved, in
order that the breach or threatened breach of such provisions may be effectively
restrained.

 

--------------------------------------------------------------------------------


 

6.7          Confidentiality.  Each party hereto will hold, and will use its
best efforts to cause its Affiliates and their respective representatives to
hold, in strict confidence from any Person (other than any such Affiliate or
representative), all documents and information concerning the other party or any
of its Affiliates furnished to it by the other party or such other party’s
representatives in connection with this Agreement or the transactions
contemplated hereby, unless (i) compelled to disclose by judicial or
administrative process (including without limitation in connection with
obtaining the necessary approvals of this Agreement and the transactions
contemplated hereby of governmental or regulatory authorities) or by other
requirements of law or (ii) disclosed in an action or proceeding brought by a
party hereto in pursuit of its rights or in the exercise of its remedies
hereunder, except to the extent that such documents or information can be shown
to have been (a) previously known by the party receiving such documents or
information, (b) in the public domain (either prior to or after the furnishing
of such documents or information hereunder) through no fault of such receiving
party or (c) later acquired by the receiving party from another source if the
receiving party is not aware that such source is under an obligation to another
party hereto to keep such documents and information confidential; provided that
following the Closing the foregoing restrictions will not apply to Purchaser’s
use of documents and information concerning the Business, the Purchased Assets
or the Assumed Liabilities furnished by the Company hereunder.  In the event the
transactions contemplated hereby are not consummated, upon the request of the
other party, each party hereto will, and will cause its Affiliates and their
respective representatives to, promptly (and in no event later than five (5)
Business Days after such request) redeliver or cause to be redelivered all
copies of documents and information furnished by the other party in connection
with this Agreement or the transactions contemplated hereby and destroy or cause
to be destroyed all notes, memoranda, summaries, analyses, compilations and
other writings related thereto or based thereon prepared by the party furnished
such documents and information or its representatives.

 

6.8          Accounts Receivable.  The Company agrees to promptly remit to
Purchaser the amount of any payments received by the Company with respect to the
Purchased Assets (including the Accounts Receviable) or the accounts receivable
of the Subsidiaries or the Purchaser.  In addition to receipts in the Lock Box
as of and after the Closing Date, all payments to the Company relating to the
Purchased Assets otherwise received on or after the Closing Date will be for the
sole benefit of Purchaser and, provided the Closing occurs, shall be promptly
remitted by the Company or the Bank, as the case may be, to the Purchaser.  The
Purchaser shall use commercially reasonable efforts to collect the total amount
of the Rayburn Receivable on a timely basis.

 

6.9          Mail and Communications.  The Company will promptly remit to
Purchaser any mail or other communications, including, without limitation, any
written inquiries received by the Company relating to the Purchased Assets and
any mail, invoices or other communications received by the Company relating to
Assumed Liabilities which are received by the Company from and after the Closing
Date.  The Purchaser will promptly remit to the Company any mail or other
communications, including, without limitation, any written inquiries and
payments received by the Purchaser relating to the Excluded Assets, and any
invoices received by the Purchaser relating to liabilities of the Company other
than the Assumed Liabilities which are received by the Purchaser from and after
the Closing Date.

 

6.10        Power of Attorney; Right of Endorsement, Etc. Subject to Closing
having occurred and effective as of the Closing Date, the Company hereby
constitutes and appoints the Purchaser the true and lawful attorney of the
Company, with full power of substitution, in the name of the Company or the
Purchaser, but on behalf of and for the benefit of the Purchaser: (i) to demand
and receive from time to time any and all the Purchased Assets and to make
endorsements and give receipts and releases for and in respect of the same and
any part thereof; (ii) to institute, prosecute, compromise and settle any and
all actions or proceedings that the Purchaser may deem proper in order to
collect, assert or enforce any claim, right or title of any kind in or to the
Purchased Assets; (iii) to defend or compromise any or all actions or

 

--------------------------------------------------------------------------------


 

proceedings in respect of any of the Assets; and (iv) to do all such acts and
things in relation to the matters set forth in the preceding clauses (i) through
(iii) as the Purchaser shall deem desirable. The Company hereby acknowledges
that the appointment hereby made and the powers hereby granted are coupled with
an interest and are not and shall not be revocable by it in any manner or for
any reason.

 

ARTICLE VII

Indemnification

 

7.1          Indemnification.

 

7.1.1       The Company shall indemnify and hold harmless the Purchaser, and the
Purchaser’s officers, directors, employees, members, managers, shareholders,
subsidiaries, assigns and successors and the Affiliates of the foregoing persons
and entities (individually, a “Purchaser Indemnified Person” and collectively,
the “Purchaser Indemnified Persons”), from and against and in respect of, and
shall pay to the Indemnified Persons the amount of, any and all claims, demands,
lawsuits, actions, causes of actions, administrative proceedings (including
informal proceedings), losses, assessments, costs, damages, judgments,
liabilities (including sums paid and costs and expenses including, without
limitation, reasonable legal fees and disbursements) of every kind, nature and
description, whether or not involving a third party claim (collectively,
“Indemnifiable Damages”) that arise or result from or relate to, directly or
indirectly,

 

(a)           any breach of any of the representations and warranties given or
made by the Company in this Agreement or any certificate, document, or
instrument delivered by or on behalf of the Company pursuant to this Agreement
(a “Breach of Warranty Claim”);

 

(b)           any violation by the Company of any covenant or agreement made by
the Company in this Agreement, or any certificate, document, or instrument
delivered by or on behalf of the Company pursuant to this Agreement;

 

(c)           any Excluded Liability;

 

(d)           any action or proceeding commenced or asserted by any employee or
any other person or entity acting on his or her behalf, arising out of, relating
to, resulting from or in connection with any of the following, to the extent
occurring or accruing prior to the Closing Date:

 

(i)            any Claim based on any alleged violation of federal, state, local
or international statutes or other laws or regulations or any common law
protecting persons or members of a protected class or category, including
without limitation, Claims based on the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967 (including the Older Workers Benefit Protection Act), the
Americans with Disabilities Act, the Fair Labor Standards Act, the National
Labor Relations Act, the Equal Pay Act, the Family and Medical Leave Act and the
Employee Retirement Income Security Act of 1974, and any similar federal, state
or local labor laws or fair employment laws,

 

(ii)           any Claim for payment of salaries, wages, bonuses, incentive
compensation, separation payments, benefits or any other form of remuneration or
any employee pension or welfare benefits or other fringe benefits, including any
claims under any 401(k) or other employee benefit plan, including related taxes,
contributions and all other liabilities and expenses related thereto;

 

(iii)          any Claim based on any representations, oral or written, made by
the Company or any Subsidiary to any employees, and

 

(iv)          any Claim based on any aspect of the termination of any employee’s
employment with the Company or any Subsidiary;

 

--------------------------------------------------------------------------------


 

(e)           any liability or obligation of any Subsidiary of the Company
which, if such liability or obligation were a liability or obligation of the
Company, would be an Excluded Liability identified in Sections 1.5.3 through
1.5.8, and any liability or obligation of any Subsidiary to any Affiliate or
Shareholder of the Company;

 

(f)            as a result of any of the following items (in each case
regardless of any disclosure made by the Company on the disclosure schedules
attached hereto):  (i) any income, sales or other taxes payable by the Company
prior to or as of the Closing Date which are not included in the calculation of
Actual Net Book Value, including, in each case, any interest or penalties
related thereto; (ii) any liability under any 401(k) or other employee benefit
plan, including related taxes, contributions and all other liabilities and
expenses related thereto; or (iii) any claims by or liabilities to any third
party with whom the Company may have had discussions regarding the disposition
of the stock or assets of the Company, including any legal or other expenses
incurred in connection with the defense of any such claims;

 

(g)           the Rayburn Receivable, to the extent the ultimate amount
collected by the Purchaser, net of reasonable and customary costs of collection
incurred by the Purchaser with third parties, is less than $1,000,000; provided
that in no event shall Indemnifiable Damages for claims relating to the Rayburn
Receivable exceed $660,000; or

 

(h)                                 any liability or obligation relating to:

 

(i)            the on-going required remediation program, as currently
contemplated, relating to the presence of Hazardous Material in the soil,
groundwater or surface water at, on, in, under or in the vicinity of the Leblanc
Real Property and the Holton Real Property, to the extent the remediation
obligations relating thereto that are required by any governmental authority
with jurisdiction over the Leblanc Real Property and/or the Holton Real Property
are different than or in addition to those set forth in the Remediation Plan and
the costs associated therewith exceed the Assumed Remediation Obligation
Reserve; or

 

(ii)           the presence of or the treatment, storage, disposal, arrangement
for disposal, transportation, handling or Release (as defined in Section 4.18)
of Hazardous Material (as defined in Section 4.18), or the violation of any
Environmental Laws (as defined in Section 4.18), by or relating to the Company
or any Subsidiary or Affiliate or with respect to any of the Purchased Assets or
any asset of any Subsidiary, in each above case on or prior to the Closing Date,
other than with respect to the obligations of Purchaser under the Remediation
Plan referenced in clause (i) immediately above.

 

7.1.2       The Purchaser shall indemnify and hold harmless the Company, the
Company’s officers, directors, employees, members, managers, shareholders,
assigns and successors and the Affiliates of the foregoing persons and entities
(individually, a “Company Indemnified Person” and collectively, the “Company
Indemnified Persons”), from and against and in respect of any and all
Indemnifiable Damages that arise or result from or relate to, directly or
indirectly, (a) any breach of any of the representations, warranties, and
covenants given or made by the Purchaser in this Agreement or any certificate,
document, or instrument delivered by or on behalf of the Purchaser pursuant
hereto or (b) any Assumed Liability.

 

7.2          Limitations and Expiration.  Notwithstanding the above:

 

7.2.1       Following the Closing, there shall be no liability for
indemnification under this Article VII for any breach of a representation,
warranty or covenant or agreement made by the Purchaser, or the Company, as the
case may be, in this Agreement unless and until the aggregate amount of all

 

--------------------------------------------------------------------------------


 

Indemnifiable Damages exceeds one percent (1%) of the Purchase Price (without
giving effect to any materiality or material adverse effect qualifications or
materiality exceptions contained in any provision of this Agreement), in which
event the Purchaser or the Company, as the case may be, shall be entitled to
claim indemnity for the full amount of such Indemnifiable Damages, subject to
the other limitations set forth in this Section 7.2.

 

7.2.2       With respect to the Company, the limitation set forth in Section
7.2.1 above shall not apply (i) to breaches of the representations or covenants
set forth in Sections 9.12 (Brokers’ and Finders’ Fees) or 1.8 (Insurance
Proceeds), or (ii) to discharge the Excluded Liabilities or for failure to pay
pursuant to Section 2.3.

 

7.2.3       With respect to the Purchaser, the limitation set forth in Section
7.2.1 above shall not apply (i) to a breach of the representation set forth in
Section 9.12 (Brokers’ and Finders’ Fees), (ii) for failure to pay the Purchase
Price, or (iii) to discharge the Assumed Liabilities in accordance with their
terms.

 

7.2.4       Notwithstanding anything to the contrary herein, except with respect
to claims based upon fraud or with respect to Sections 4.1.1 (first sentence),
4.2 (other than clause (c) of the last sentence thereof), 4.8 (first sentence)
and 9.12 (which claims shall not be subject to any limitation on the aggregate
amount of payment made to satisfy Indemnifiable Damages with respect to such
claims), following the Closing, the aggregate amount of all payments made by the
Company or the Purchaser in satisfaction of Indemnifiable Damages (a) for Breach
of Warranty Claims under this Agreement, (b) relating to the Rayburn Receivable
and (c) related to the Release of Hazardous Materials or the violation or
operation of Environmental Laws on or before the Closing Date, shall not exceed
the Escrow Amount.

 

7.2.5       Except as set forth below, each of the representations and
warranties made by the Parties in this Agreement, shall survive for a period of
eighteen (18) months after the Closing Date, notwithstanding any investigation
at any time made by or on behalf of any Party, and upon the expiration of such
eighteen (18) month period such representations and warranties shall expire;
provided, however, (a) the representations and warranties of the Company
contained in Sections 4.6 (Tax Matters) and 4.20 (Employee Benefits) shall
expire sixty days after the time the period of limitations expires for the
assessment by the taxing authority of additional taxes or penalties with respect
to which the representations and warranties relate; (b) the representations and
warranties of the Company contained in Section 4.17 (Compliance with Laws) and
Section 4.18 (Environmental Matters) shall expire at the time the latest period
of limitations expires for the enforcement by an applicable governmental
authority of any remedy with respect to which the particular representation or
warranty relates; and (c) the representations in Sections 4.1.1 (first
sentence), 4.2 (other than clause (c) of the last sentence thereof), 4.8 (first
sentence) and 9.12 shall survive indefinitely.  No claim for the recovery of
Indemnifiable Damages based upon a Breach of Warranty Claim may be asserted by
any Party against the another Party after such representations and warranties
shall thus expire; provided, however, that good faith claims for Indemnifiable
Damages first asserted in writing by the Party or Parties seeking
indemnification as provided in Article VII within the applicable period shall
not thereafter be barred.

 

7.2.6       Following the Closing, except with respect to claims based upon
fraud and injunctive relief provided elsewhere and except as otherwise provided
in this Agreement, the indemnification provided by this Article VII shall be the
sole and exclusive remedy for any Indemnifiable Damages of Purchaser or the
Company with respect to this Agreement, any exhibit or schedule hereto or any
certificate delivered hereunder or the Business, assets or operations of the
Company.  The Purchaser and the Company and their respective successors and
permitted assigns hereby waive any statutory, equitable or common law rights or
remedies against each other relating to environmental matters, including,
without limitation, any such matters arising under Environmental Laws.

 

--------------------------------------------------------------------------------


 

7.3          Claims by Purchaser. Upon receipt by the Company of a certificate
signed by an officer of the Purchaser (a “Purchaser Certificate”) providing
notice of any claim (a “Purchaser Claim”) for Indemnifiable Damages and
specifying in reasonable detail the date such Indemnifiable Damages were paid,
incurred or otherwise arose, and, if applicable, the nature of the breach to
which such Indemnifiable Damages are related, the Company shall deliver to the
Purchaser, as promptly as practicable, an amount equal to such Indemnifiable
Damages, unless, within thirty (30) days of the delivery of such Purchaser
Certificate, the Company disputes in good faith the Purchaser Claim set forth in
such certificate, with the basis for such dispute set forth in writing in
reasonable detail.

 

7.4          Claims by the Company. Upon receipt by the Purchaser of a
certificate signed by the Company (a “Company Certificate”) providing notice of
any claim (a “Company Claim”) for Indemnifiable Damages and specifying in
reasonable detail the date such Indemnifiable Damages were paid, incurred or
otherwise arose, and the nature of the breach to which such Indemnifiable
Damages are related, the Purchaser shall deliver to the Company as promptly as
practicable, an amount equal to such Indemnifiable Damages as indemnity, unless,
within thirty (30) days of the delivery of such Company Certificate, the
Purchaser in good faith disputes the Company Claim set forth in such
certificate, with the basis for such dispute set forth in writing in reasonable
detail.

 

7.5          Claims by Third Parties.

 

7.5.1       Purchaser will give notice to the Company promptly after the
Purchaser has actual knowledge of any claim from a third party, as to which
indemnity may be sought, and will permit the Company (at its expense) to assume
the defense of any claim or any litigation resulting therefrom; provided that
(a) counsel for the Company who shall conduct the defense of such claim or
litigation shall be satisfactory to the Purchaser and (b) the omission by the
Purchaser or any Purchaser Indemnified Person to give notice as provided herein
will not relieve the Company of its or their indemnification obligations under
this Agreement.  Neither the Purchaser nor any other Purchaser Indemnified
Person shall be required to commence litigation or to take any action against
any third party prior to making a claim for indemnification hereunder.  The
Company in the defense of any such claim or litigation, will not, except with
the written consent of the Purchaser, consent to the entry of any judgment or
enter into any settlement.  If the Company assumes the defense of such claim or
litigation, no compromise or settlement of such claims may be effected by the
Company without the Purchaser’s consent, which shall not be unreasonably
withheld.  Notwithstanding the foregoing, a Purchaser Indemnified Person will
have the right at all times to take over and assume control of the defense,
settlement, negotiations or lawsuit relating to any claim or demand, including,
without limitation, in the event that (y) the Company is also a party to such
claim or litigation and the Purchaser determines in good faith that joint
representation would be inappropriate or (z) the Company fails to provide
reasonable assurance to the Purchaser of its financial capacity to defend such
claim or litigation and to provide indemnification with respect to such claim or
litigation.  In the event that the Company does not accept the defense of any
matter as above provided, a Purchaser Indemnified Person will have the full
right to defend against any such claim or demand, and will be entitled to settle
or agree to pay in full such claim or demand, in its sole and absolute
discretion.  In any event, the Company will cooperate in the defense of such
action and the records of the Company shall be available to the Purchaser and
the other Purchaser Indemnified Persons with respect to such defense.  Nothing
in this Section 7.5.1 is intended to prevent or restrict the Purchaser from
retaining its own counsel in any such matter, and the Purchaser shall have such
right at all times.

 

7.5.2       The Company will give notice to the Purchaser promptly after the
Company has actual knowledge of any claim from a third party, as to which
indemnity may be sought, and will

 

--------------------------------------------------------------------------------


 

permit the Purchaser (at its expense) to assume the defense of any claim or any
litigation resulting therefrom; provided that (a) counsel for the Purchaser who
shall conduct the defense of such claim or litigation shall be satisfactory to
the Company and (b) the omission by the Company to give notice as provided
herein will not relieve the Purchaser of its indemnification obligations under
this Agreement.  The Company shall not be required to commence litigation or to
take any action against any third party prior to making a claim for
indemnification hereunder.  The Purchaser in the defense of any such claim or
litigation, will not, except with the written consent of the Company, consent to
the entry of any judgment or enter into any settlement.  If the Purchaser
assumes the defense of such claim or litigation, no compromise or settlement of
such claims may be effected by the Purchaser without the Company’s consent,
which shall not be unreasonably withheld.  Notwithstanding the foregoing, the
Company will have the right at all times to take over and assume control of the
defense, settlement, negotiations or lawsuit relating to any claim or demand,
including, without limitation, in the event that (y) the Purchaser is also a
party to such claim or litigation and the Company determines in good faith that
joint representation would be inappropriate or (z) the Purchaser fails to
provide reasonable assurance to the Company of its financial capacity to defend
such claim or litigation and to provide indemnification with respect to such
claim or litigation.  In the event that the Purchaser does not accept the
defense of any matter as above provided, the Company will have the full right to
defend against any such claim or demand, and will be entitled to settle or agree
to pay in full such claim or demand, in its sole and absolute discretion.  In
any event, the Purchaser will cooperate in the defense of such action and the
records of the Purchaser shall be available to the Company with respect to such
defense.

 

7.6          Resolution of Conflicts; Arbitration.

 

7.6.1       In case the Company or the Purchaser, as applicable, shall object in
writing to any claim made in any Purchaser Certificate as described in Section
7.3, or in any Company Certificate as described in Section 7.4, the Purchaser,
or the Company as applicable, shall have thirty (30) days to respond in a
written statement to such objection.  If after such thirty (30)-day period there
remains a dispute as to any claims, the Company and the Purchaser shall attempt
in good faith for sixty (60) days thereafter to agree upon the rights of the
respective Parties with respect to each of such claims.

 

7.6.2       If no such agreement can be reached after good faith negotiation,
either the Purchaser or the Company, may by written notice to the other, demand
arbitration of the matter in accordance with Section 9.16, unless the amount of
the damage or loss is at issue in pending litigation with a third party, in
which event arbitration shall not be commenced until such amount is ascertained
or both Parties agree to arbitration.  The decision of the arbitrators as to the
validity and amount of any claim in such Purchaser Officer’s Certificate or
Company Certificate shall be binding and conclusive upon the Parties.

 

7.7          Escrow.  In the event any Purchaser Indemnified Party is entitled
to indemnification under Section 7.1.1 prior to the date specified for payment
of a portion of the Escrow Amount in Section 2.2, the Purchaser and the Company
shall instruct the Escrow Agent to pay the full amount of the Indemnifiable
Damages to the Purchaser.  Upon the expiration of the Escrow Agreement, the
Escrow Agent shall distribute to the Company the remaining balance of the Escrow
Amount, and interest accrued thereon; provided, however, that if upon the
expiration of the Escrow Agreement the Purchaser has an unresolved claim for
Indemnifiable Damages under this Article VII, the Company and the Purchaser
shall extend the term of the Escrow Agreement and retain in escrow the disputed
amount and the Escrow Agent shall distribute the remaining Escrow Amount, and
interest accrued thereon, to the Company. .

 

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Termination; Exclusivity

 

8.1          Termination.  This Agreement may be terminated:

 

(a)           at any time prior to the Closing by mutual written consent of the
Company and the Purchaser;

 

(b)           at any time prior to the Closing by the Company or the Purchaser
if there has been a material misrepresentation or breach on the part of the
other Party of the representations, warranties or covenants set forth in this
Agreement or if events have occurred which have made it impossible to satisfy a
condition precedent to the terminating Party’s obligations to consummate the
transactions contemplated hereby, unless such terminating Party’s willful or
knowing breach of this Agreement has caused the condition to be unsatisfied; or

 

(c)           at any time after August 31, 2004 by the Company or Purchaser upon
notification of the non-terminating party by the terminating party if the
Closing shall not have occurred on or before such date and such failure to
consummate is not caused by a breach of this Agreement by the terminating party.

 

8.2          Effect of Termination.  In the event of termination of this
Agreement as provided in Section 8.1, this Agreement shall forthwith become void
and there shall be no liability on the part of any Party to any other Party
under this Agreement, except that nothing herein shall relieve any Party from
liability for any breach of this Agreement prior to such termination.

 

8.3          Exclusivity.  From the date of this Agreement until the earlier of
the termination of this Agreement in accordance with this Article VIII or the
Closing Date, the Company covenants and agrees that neither the Company nor its
Subsidiaries or any of their Shareholders, respective employees, officers,
Affiliates, agents or representatives shall, directly or indirectly (a) solicit,
initiate or encourage any inquiries, proposals or offers from any person
relating to any sale, exchange, tender, acquisition or purchase of all or a
material amount of the assets or securities (including those held by the
Shareholders) of the Company or the Subsidiaries, or any merger, consolidation
or business combination with, the Company or the Subsidiaries, or (b) with
respect to any effort or attempt by any other person to do or seek any of the
foregoing (i) participate in any discussions or negotiations, (ii) furnish to
any other person any confidential information with respect to the Company or its
Business, or (iii) otherwise cooperate in any way with, or assist or participate
in, or facilitate or encourage any such effort.  The Company shall promptly
notify the Purchaser if any such proposal or offer, or any inquiry or contact
with any person with respect thereto, is made.  The Company agrees that taking
any such action shall constitute a material breach of this Agreement.

 

ARTICLE IX

Miscellaneous

 

9.1          Transaction Expenses.  The Purchaser will indemnify and hold
harmless the Company from the commission, fee or claim of any Person employed or
retained or claiming to be employed or retained by the Purchaser to bring about,
or to represent it in, the transactions contemplated hereby.  The Company will
indemnify and hold harmless the Purchaser from the commission, fee or claim of
any Person, firm or corporation employed or retained or claiming to be employed
or retained by the Company to bring about, or to represent any of them in, the
transactions contemplated hereby.  In addition, each

 

--------------------------------------------------------------------------------


 

Party shall pay their own expenses (including legal and accounting fees)
incident to the negotiation and preparation of this Agreement and any other
documents prepared in connection therewith, and the consummation of the
transactions contemplated herein, including for the fees and expenses of Fort
Dearborn Partners, Inc., which shall be paid by the Company prior to or
simultaneously with the Closing.

 

9.2          Amendment and Modification.  The Parties may amend, modify and
supplement this Agreement in such manner as may be agreed upon by all of them in
writing.

 

9.3          Entire Agreement.  This Agreement, including the exhibits,
schedules, certificates and other documents and agreements delivered on the date
hereof in connection herewith, including the Promissory Note, contains the
entire agreement of the Parties with respect to the Transactions, and supersedes
all prior understandings and agreements (oral or written) of the Parties with
respect to the subject matter hereof.  The Parties expressly represent and
warrant that in entering into this Agreement they are not relying on any prior
representations made by any other Party concerning the terms, conditions or
effects of this Agreement which terms, conditions or effects are not expressly
set forth herein.  Any reference herein to this Agreement shall be deemed to
include the schedules and exhibits.

 

9.4          Interpretation.  When a reference is made in this Agreement to an
article, section, paragraph, clause, schedule or exhibit, such reference shall
be to an article, section, paragraph, clause, schedule or exhibit of this
Agreement unless otherwise indicated.  The headings contained herein and on the
schedules are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement or the schedules.  Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  The term
“knowledge” or “best of knowledge” when applied to any Person, shall mean the
actual knowledge, without further investigation, of such Person.  Time shall be
of the essence in this Agreement.

 

9.5          Execution in Counterpart.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

 

9.6          Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) three (3) days
after deposited with a nationally recognized overnight delivery service (receipt
requested), in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a Party may
designate by written notice to the other Parties):

 

If the Company:

 

c/o  Joseph Madrigrano

Madrigrano, Aiello & Santarelli, L.L.C.,

1108 56th Street

Kenosha, WI 53141

Fax:  (262) 657-0138

Re:  Leblanc/Mr. Leon Pascucci

 

with a copy to:

 

Freeborn & Peters LLP

311 South Wacker Drive

 

--------------------------------------------------------------------------------


 

Suite 3000

Chicago, IL  60606-6677

Fax: (312) 360-6570

Attention: Peter I. Mason

 

If to the Purchaser:

 

Steinway Musical Instruments, Inc.

800 South Street, Suite 305

Waltham, Massachusetts  02453-1439

Fax:  (781) 894-9803

Attention:  Dennis M. Hanson

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

601 S. Figueroa Street, 30th Floor

Los Angeles, CA  90017

Fax: (213) 892-4710

Attention:  Neil J Wertlieb, Esq.

 

Any Party may, by Notice given as aforesaid, change its address for all
subsequent Notices. Notices shall be deemed given on the date delivered.

 

9.7          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of laws principles that would cause any state’s laws, other than the laws of the
State of New York, to apply.

 

9.8          Confidentiality; Publicity.  Except as may be required by law, rule
or regulation or as otherwise permitted or expressly contemplated herein, or for
the disclosure to the legal, financial and accounting advisors of the Company,
the Shareholders or the Purchaser who have a need to know such information, none
of the Parties or their Affiliates, agents or representatives shall disclose to
any third party the subject matter or terms of this Agreement without the prior
consent of the other Parties.  In addition, no press release or other public
announcement related to this Agreement or the transactions contemplated hereby
will be issued by any of the Parties without the prior approval of the other
Parties.

 

9.9          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.

 

9.10        Assignment.  Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the Parties hereto without
the prior consent of the other Parties, and any attempt to do so will be void,
except (a) for assignments and transfers by operation of law and (b) that
Purchaser may assign any or all of its rights, interests and obligations
hereunder to (i) an affiliate or wholly-owned subsidiary, provided that any such
affiliate or subsidiary agrees in writing to be bound by

 

--------------------------------------------------------------------------------


 

all of the terms, conditions and provisions contained herein, (ii) any
post-Closing purchaser of all of the issued and outstanding stock of the
Purchaser or a substantial part of its assets or (iii) any financial institution
providing purchase money or other financing to Purchaser from time to time as
collateral security for such financing, but no such assignment referred to in
clause (i), (ii) or (iii) shall relieve Purchaser of its obligations hereunder. 
Subject to the preceding sentence, this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties hereto and their respective
successors and assigns.

 

9.11        Binding Effect; No Third Party Beneficiaries.  This Agreement shall
inure to the benefit of, be binding upon and be enforceable by and against the
Company and the Purchaser and their respective successors and permitted assigns,
and nothing herein expressed or implied shall be construed to give any other
Person any legal or equitable rights hereunder; provided that the Purchaser’s
lenders may rely on the representations, warranties and covenants of the Company
contained herein.

 

9.12        Brokers’ and Finders’ Fees.  Except for the fees and expenses of
Fort Dearborn Partners, Inc., the Company has not incurred, nor will the Company
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.  The Purchaser has not incurred, nor will
the Purchaser incur, directly or indirectly, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement or any transaction contemplated hereby.

 

9.13        Negotiation Representations.  Each Party expressly represents and
warrants to all other Parties hereto that (a) before executing this Agreement,
said Party has fully informed itself or himself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its or its or his own judgment in executing this Agreement; (c)
said Party has had the opportunity to seek and has obtained the advice of
counsel before executing this Agreement; (d) said Party has acted voluntarily
and of its or his own free will in executing this Agreement; (e) said Party is
not acting under duress, whether economic or physical, in executing this
Agreement; and (f) this Agreement is the result of arm’s-length negotiations
conducted by and among the Parties and their counsel.

 

9.14        Waiver.  The rights and remedies of the parties are cumulative and
not alternative.  Neither the failure nor any delay by any Party in exercising
any right, power, or privilege under this Agreement or the documents referred to
in this Agreement will operate as a waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by any of the
Purchaser or the Company or either of them, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other
affected Party or Parties; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.

 

9.15        Further Assurances.  At any time and from time to time (including
after the Closing), upon reasonable request and at the expense of the Purchaser,
the Company shall do, execute, acknowledge and deliver such further acts,
assignments, transfers, conveyances and assurances as the Purchaser may
reasonably deem necessary or desirable in order more effectively to transfer,
convey and assign to the Purchaser, and to confirm the Purchaser’s title to, all
of the Purchased Assets, and, to the full extent permitted by law, to put the
Purchaser in actual possession and operating control of the Purchased

 

--------------------------------------------------------------------------------


 

Assets and to assist the Purchaser in exercising all rights with respect
thereto.

 

9.16        Arbitration.

 

9.16.1     All disputes or controversies (whether of law or fact) of any nature
whatsoever arising from or relating to this Agreement and the transactions
contemplated hereby shall be decided by binding arbitration administered by the
American Arbitration Association (the “AAA”) in accordance with the its
Commercial Arbitration Rules.

 

9.16.2     The arbitrators shall be selected as follows: the Purchaser and the
Company shall, within sixty (60) days of the date of demand by any Party for
arbitration, each select one independent, qualified arbitrator and the two
arbitrators so selected shall select the third arbitrator within thirty (30)
days after their appointment as Party arbitrators.  Each Party reserves the
right to object to any individual arbitrator who shall be employed by or
affiliated with a competing organization.  In the event objection is made, the
AAA shall resolve any dispute regarding the propriety of an individual
arbitrator acting in that capacity.  The Parties shall each bear the expenses of
the arbitrator chosen by it, and shall bear one-half the expenses of the
independent arbitrator.  The Parties shall use their reasonable best efforts to
cause the hearings in the proceeding to commence within one hundred twenty (120)
days of the selection of the neutral arbitrator.

 

9.16.3     Arbitration shall take place in New York, New York.  At the request
of any Party, arbitration proceedings will be conducted confidentially; in such
case all documents, testimony and records shall be received, heard and
maintained by the arbitrators in confidence under seal, available for the
inspection only by the AAA, the Company and the Purchaser and their respective
attorneys and their respective experts who shall agree in advance and in writing
to receive all such information confidentially and to maintain such information
in confidence.  The arbitrators, who shall act by majority vote, shall be able
to decree any and all relief of an equitable and legal nature, including but not
limited to, such relief as a temporary restraining order, a temporary and/or a
permanent injunction, and shall also be able to award damages, with or without
an accounting and costs.  The decree or award rendered by the arbitrators may be
entered as a final and binding judgment in any court having jurisdiction
thereof.

 

9.16.4     Reasonable notice of time and place of arbitration shall be given to
all persons, other than the Parties, as shall be required by law, in which case
such persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such manner as the law
shall require.

 

9.17        Schedules and Exhibits.  The disclosures in the schedules and
exhibits attached hereto, and the Remediation Plan agreed to by the Parties,
shall be construed with and as an integral part of this Agreement to the same
extent as if the same had been set forth herein. Any matter disclosed by the
Company on any one Schedule with respect to any representation, warranty or
covenant of the Company shall be deemed disclosed for purposes of all other
representations, warranties or covenants of the Company to the extent that it is
reasonably apparent from such disclosure that is also relates to such other
representations, warranties or covenants, and to the extent any matter disclosed
on any Schedule conflicts with any representation, warranty or covenant of the
Company contained in this Agreement, this Agreement will control.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

STEINWAY MUSICAL

 

INSTRUMENTS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Dana D. Messina

 

 

Its:

Dana D. Messina

 

 

 

Chief Executive Officer

 

 

 

 

 

 

G. LEBLANC CORPORATION,

 

a Wisconsin corporation

 

 

 

 

 

By:

/s/ Leon Pascucci

 

 

Its:

Leon Pascucci

 

 

 

Chief Executive Officer; President

 

 

--------------------------------------------------------------------------------


 

INDEX OF SCHEDULES AND EXHIBITS TO ASSET PURCHASE AGREEMENT

 

DISCLOSURE SCHEDULES

 

Schedule 1.1.12

Assumed Plans

Schedule 1.2

-

Excluded Assets

Schedule 2.2

-

Sample Calculation of Net Book Value

Schedule 3.9

-

Negative Covenants of the Company

Schedule 4.1

-

Organization, Power and Authority; Subsidiaries

Schedule 4.5

-

Liabilities

Schedule 4.6

-

Tax Matters

Schedule 4.7

-

Real Property; Leases

Schedule 4.8

 

Good Title

Schedule 4.9

-

Accounts Receivable

Schedule 4.10

-

Licenses and Permits

Schedule 4.11

-

Proprietary Rights

Schedule 4.12

-

Relationships with Customers and Suppliers

Schedule 4.13

-

Contracts and Agreements

Schedule 4.14

-

Litigation

Schedule 4.15

-

Insurance

Schedule 4.16

-

Absence of Certain Developments

Schedule 4.17

 

Compliance with Laws

Schedule 4.18

-

Environmental Matters

Schedule 4.19

-

Labor Relations

Schedule 4.20

-

Employee Benefits Plans

Schedule 4.21

-

Affiliate Transactions

Schedule 4.22

-

Officers and Directors; Employees; Sales Representatives

Schedule 4.25

-

Governmental Authorization; Consents

Schedule 4.27

-

Vehicles

Schedule 4.28

-

No Guarantees

Schedule 4.29

-

Entire Business

 

Exhibit A

-

Bill of Sale and Assignment and Assumption Agreement

Exhibit B

-

Form of Employment Agreement

Exhibit C

-

Form of Non-Competition Agreement

 

--------------------------------------------------------------------------------